       Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 1 of 72 PageID# 895




                                                                                                              caHrt A«eifc%.teptte


             s^'Ksw;rs:t:atK2cr^^
             Thank you for your attention tothis matter end we await your response.

                                                                                      MostSincerely and In Honor,

                                                                                      Without Prejudice U.CC 1>308




                                                                                                      )p,ESq.
                                                                                            \t!omeyand«wl^6fRLH MaCat Law
                                                                                  eninhe Rightsofthe^feMou&£eoglttand the
                                                                                  Authorised RepresenSm and Own^
                                                                                  Rhishea Lynn Harmon Foreign Trust
                                                                                  Indigenous Attorney foR
                                                                                  Vera


                                                                                  •All R^hts Reserved*


            w/Encfosures marked as EKhtblts

           a:

           OepaitmentofiiatfceSecurities and Rnandal Fraud umtCmaRand Fax)
           PadCfalTnde Commission
           U5.D^rartmentofTreasuryfRnancfal Crimes Unit)
           U5.PostalInspection Service
           Securitfasand Eachange Commission
           Internal Revenue Service
           Consumer HnandalProtection Bureau(CFP0)
           Pannsylvanto Attorney General's Ofitea(PhOaddphla Branch)
           Pennsylvanto OepartmwttofBanldngand SeanHtes

           Yamassee Court File
           Rte


:'Vi '•♦'V «

   vr-;".
    \ ?HY*PA,IIJ&MuRd Borroton
       \           ,
                                                                                                       Leoat Balance and Order
       AuthoftxsO IntsmBUoiiolly
       "AIllUsIitoRoBennKt^' *
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 2 of 72 PageID# 896




o               Office of the ComptrDlier of the Currency




 February 14,2019

 Rhashea Lynn Harmon-El Esq
 1315 Walnut Street, Suite 320
 Philadelphia PA 19143



 Re: Case#031987r3
     Clients: Vera Jones and Mary McCloud

 Dear Ms. Harmon-El:

 This letter acknowledges receipt of your clients' complaint in the Customer Assistance Group
(CAG)ofthe Office ofthe Comptroller ofthe Currency(OCC),
 The complaint appears to involve an issue that no longer falls under the directjurisdiction ofour
 office. We are referring your letter to the appropriate supervisory agency, which is the Bureau of
 Consumer Financial Protection(BCFP). Their address is:

                                   Bureau ofConsumer Financial Protection
                                  PC Box 2900
                                   Clinton,lA 52733-2900

Their toll free phone number is 1 (855)411-2372. Their Internet address is
http://www.consumerfinance.gov/comDlaint. Please direct all future correspondence regarding
this issue to that agency.

Sincerely,




       Customer Assistance Group, 1301 McKlnney Street, Suite 3450, Houston,Texas 77010-9050
                             Phone:(800)613-6743, FAX;(713)336-4301
                             Internet address: w>v\v.heIpwithmybank.gov
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 3 of 72 PageID# 897




                                       COMMONWEAL'TR OF PENNSYLVANM
                                   OFFICE OF ATTORNEY GENERAL

         Josh Shapiro
      ATTORNEY GENERAL
                                            February 19,2019


                                                                      15*^ Floor, Strawberry Square
                                                                             Hairisburg,PA 17120
  ^                                                                                (717)783-1111
  B-mail: rlh@rlhmaatlaw.com

  Attn: RhasheaLyim Harmon-El
  RLH Ma'at Law & The Rights ofIndigenous Peoples Law
  The Philadelphia Building
  1315 Walnut Street, Suite 320
  Philadelphia,PA 19107

         RE: Right to Know Request
                   2019-041

  Dear Rhashea Lynn Harmon-Bl:

         This letter acknowledges receiptofyour written requestfor records under the Pennsylvania
 ^^t-to-Know Uw (65 P.S. § 67.101 ^ s^.) C^RTKL'*). It was received by this office on
 February 11,2019. The review has been completed,and this letter serves as our final response to
  your request.

        The "identified records" are those stated in your February 11,2019 request. Specifically,
 yoiu request indicates^ that you are seeking the following information concerning listed
 mdividuals/persons,their agents,individuals/persons operating as agents and licensed as officials:
                  1. Registration Statements pursuant to the Foreign Agents
                      Registration Act of 1938

                  2. Their Anti-bribery Statements required as per the Foreign
                     Corrupt Practices Act of1977 Title 15 Commerce and Trade

                  3. Their Oaths ofOffice

                  4. Their Bonds

                  5. [Reg^ing Flagstar Bank and its affiliates. Matrix Financial
                     Services Corporation and its affiliates, and Loancaie,LLC and
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 4 of 72 PageID# 898

    Rhashea Lynn Haimon-El                                                       February 19,2019
    Right to Know Request
    Page 2

                      its affiliates, E and E Financial, Inc.]...any and all public
                      records and documents...

           A full and complete search pursuant to the requirements ofthe RTKL has been conducted.
  . Each request is addressed sq)aiately below.

                                             REQUEST#!


                                           No Records Found

           The records you have requested—registration statements—<io not e?dst as records oftbis
   agency and we are not requited to create records that do not exist 65 P.S. §67.705. Moore v.
   Office ofOpen Records^992A.2d 907(Pa.Cmwlth.2010). Itshould be noted that it is nota d^al
   ofaccess when an agency does not have possession,custody or control ofa record and there is no
   legal obligation to obtain such record. 65 P.S.§67.506(d)(l). Howev^,ifyou choose to interpret
   this letter as a denial, you may file an appeal as indicat^ below.
                                         Request Misdirected

          This request is also deemed to be misdirected. Based on our review of your requested
   documeritation, it appears that the United Stales Department of Justice may possess such
   information,not the Pennqrlvania Office ofAtlomey General.
          You may want to contactfoe United States Department ofJustice for any assistance they
  can provide to you m fois matter. Correspondence may be sentto:
                                 Kevin Krebs,Assistant Director,FOIA
                                 Executive Office for U.S. Attorneys
                                 Department ofJustice
                                 175 N Street,NE,Suite 5.400
                                 Washington,DC 20530-0001

                                        REQUESTS #2A#S

                                         No Records Foimd

         A search was conducted for anti-bribery statements, as well as for public records
  concerning FlagstarBank and its affiliates, Matrix Financial Services Corporation and its
      Loancare, LLC and its affiliates,E and E Financial, Inc. Based upon our search, it hag been
  determined that foe requested records for both of these requests do not exist as records of this
 agency and we are not required to create records that do not exist. 65 P.S. §67.705. Moore v.
 Office ofOpen Records,992 A.2d 907(Pa.Cmwlth.2010). It should be noted that it is not a denial
 ofaccess when an agency does not have possession,custody or control ofa record and there is no
 legal obligation to obtain such record. 65P.S.§67.506(d)(l). However,ifyou choose to interpret
 this letter as a denial, you may file an appeal as indicated below.
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 5 of 72 PageID# 899

   Rhashea Lynn Hannon-El                                                          February 19,2019
  Right to Know Request
  Page 3


                                            REQUEST #3



        Your request for **tfaeir Oaths of Office" is granted in part and not granted in part It is
  grant^ ^ to the Attorney General of Pennsylvania. A copy of the Attorney General's
  Constitutional Oath ofOffice has been granted(1 page). The requested record has been attached
  to this letter and has been bates-stamped RTKr2019-041-000001.

          However,as to the other names on your list, those records do not exist as records ofthis
  agency and we are not required to create records that do not exist 65 P.S. §67.705. Moore v.
  Office ofOpen RecordStS^T,A,7A9^1^a.Cmwldi.2010). Itshould be noted thatit is nota denial
  ofaccess when an agency does not have possession,custody or control ofarecord and there is no
 * lepl obligation to obtam such record. 65 P.S.§67.506(d)(l). However,ifyou choose to interpret
  this letter as a denial, you may file an appeal as indicat^ below.
                                           REQUEST #4


                                              Granted

        Your request for **their Bonds"is granted in part and not granted in part. It is granted as to
 the Attorney General ofPennsylvania. A copy ofthe Attorney General's Bond ofOffice has been
 granted(3 pages). Therequested record has been attached to thisletter and has been bates-stamned
 RTK-2019-041-000002 to RTK-2019-041-000004.
         However,as to the ofiier names on your list, those records do not exist as records offiiis
 agency and we are not required to create records that do not exist 65 P.S. §67.705. Moore v
 <^ceo/Qpa«i?ecor<fr,992A.2d907(PaCmwlth.2010). Itshould be noted thatitis nota denial
 ofaccess when an agency does not have possession,custody or control ofa record and there Is no
 legal obHgation to obtain such record. 65 P.S.§67.506(d)(l). However,ifyou choose to intmret
 this letter^a denial, you may file an appeal as indicated below.
                                         CQNCLUSIQN


        For the above reasons, your request has been granted in part,not granted in part Wetrust
 that this response addresses the intent ofyour request

                                      RIGHT TO APPEAL

BY PROVIDING THIS RESPONSE, THE OFFICE OF ATTORNEY GENERAL HAS
SATISFIED ITS OBLIGATION TO RESPOND TO YOUR REQUEST. SHOULD YOU WISH
TO CHALLENGE THIS RESPONSE UNDER THE RTKL, YOU MUST FILE AN APPEAL
WITH THE RIGHT TO KNOW APPEALS OFFICER OF THE PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL, WITHIN FIFTEEN (15) BUSINESS DAYS OF THE MAILING
DATE OF THIS LETTER. YOUR APPEAL MUSTINCLUDE A COPY OF YOUR ORIGINAL
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 6 of 72 PageID# 900

  Rbashea Ljnui Hannon-El                                                     February 19,2019
  Right to Know Request
  Page 4

  REQUEST AND THIS AGENCY'S RESPONSE, STATE THE GROUNDS UPON WHICH
  YOU CLAIM YOUR REQUESTSHOULD NOT HAVE BEEN DENIED AND ADDRESS ALL
  REASONS STATED BY THIS AGHICY FOR ITS DENIAL OF YOUR REQUEST. FAILURE
  TO FOLLOW THESE mSTRUCTTONS MAY RESULTIN DISMISSAL OF YOUR APPEAL
  YOUR APPEAL MUST BESENT TO THE FOLLOWING:

                               RIGHT TO KNOW APPEALS OFFICER
                               OFFICE OF ATTORNEY GENERAL
                               CIVIL LITIGATION SECTION
                               15™ FLOOR STRAWBERRY SQUARE
                               HARRISBURG,PA 17120

         Please note that Oils response is being sent fiom an unmonitored e-maU address. Do not
  iqily to this e-mafl.

                                                     igcerely,



                                                    Sharon K.Rogers
                                                    Dqjuty Attorney Genial
                                                    Right to Know OfiScer



 SKR:mae
 2019-041
 Attachments
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 7 of 72 PageID# 901

     UNnEO States Postal inspection Service


     Ofrce of Counsel




     February 22, 2019



     Ms. Rhashea Lynn Harmon-El
     Private Lawyer and Counselor in Law
     RLH Ma'at Law & The Rights of Indigenous Peoples
     1315 Walnut Street, Suite 320
    Philadelphia, PA 19107-4701

    RE: FOIA No. 2019-FPIS-00161

    Dear Ms. Harmon-El:

    This letter is to acknowledge receipt of your letter dated February 13,2019, and received
    in this office on February 19,2019, in which you requested, pursuant to the Freedom of
    Information Act, access to records pertaining to any federal violations involving the
    utilization of our logistical services involving, Matrix Financial Services Corporation,
    FlagStar Bank, LoanCare, LLC,and E & E Financial, Inc.
    It appears that you are requesting information concerning banks that may have
   fraudulently made loans to Individuals. This type of information does not fall under our
   jurisdiction. It is also not clear what you mean when you refer to the "federal violations
   involving the utilization of our agency's logistical services". The FOIA(5 U.S.C.
   552(a)(3)(A)) requires the requester to reasonably describe the records being sought. A
   description is considered reasonable If it permits an agency employee who is familiar
   with the subject area to locate the requested records with a "reasonable" amount of
   effort. At this time, we are unable to assist you with your request. If in a future request,
   you can be more specific about the documents you are seeking, we will be glad to assist
   you.

   If you have any questions regarding the handling of your request, please contact the
   Inspection Service FOIA Requester Service Center at(202)268-7004 between the
   hours of 8:30 a.m.-5 p.m.(Eastern Standard Time)or by email at FOIA@usd]s.qqv.
   If you consider this response to be a denial of your request for records, you have the
   right to appeal this response by writing to the General Counsel, U.S. Postal Service,475
   L'Enfant Plaza, SW.Washington, DC 20260-1135, within 90 days of the date of this
  response letter or via email at FOIAADDeal@usDs.aQv. Your appeal must be
  postmarked or electronically transmitted within 90 days of the date of the response to
  your request. The letter of appeal should include: (1)A copy of the request, any
  notification of denial or other action, and any other related correspondence;(2)The
  FOIA tracking number assigned to the request;(3)A statement of the action, or failure to
  act, from which the appeal is taken;(4)A statement identifying the specific redactions to
  responsive records that you are challenging;(5)A statement of the relief sought; and (6)
  A statement of the reasons why you believe the action or failure to act is erroneous.
  475 L'ENFANT PLAZA.SW.ROOM 3301
  WASHINGTON. DC 20280.2101
  TELEPHONE: 202.268-7004
  FAX: 202.268<453B
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 8 of 72 PageID# 902
                                               -2-



    Addifionally, you may contact the Office of Govemment Information Services(OGIS)
    which was created to offer mediation services to resolve disputes between FOIA
    requesters and Federal agencies as a non-exclusive altematlve to litigation. Using OGIS
    services does not affect your right to pursue litigation. You may contact OGIS in any of
    the following ways: write to the Office of Govemment Information Services, National
    Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, MD
    20740-6001; email to OQis@nara.aov: call(202)741-5770(toll-free(877)684-6448); fax
    to 202-741-5769.

    Sincerely,




    Kietta T. LOCKerman
    FOIA Analyst
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 9 of 72 PageID# 903




             2& RMn^itetoiiteiitPiBfidd.MMfBumKAfffMAi^Miini»»AfAMMti«



            27.In&ri06tii^^i^
                                                                                          =ajudgment
       uncfer.thbNbt&


      sA=irs»xsEs»w's&'K^^
      t-.                                                                                   <6oal)
                                                   HAY s; H

      conobjiveaith of eti^sfz/oniizA
      C^ifBi:3r'of PBrLAHSfiii^XA
            on            ttie Jli_^ ai» ot-AO'll OO'li                  to^onii«,,
              _^-V •.. .
                                           r the andef^^od officer, persp^iy appeared'



    '•'i:^sgrssuiss^is
         HJr cosuaisBioB eaplrega ^                  ?V
                                                                   sitie maa.9^"'-
                    tbi
                           >mmuwmm
            .M«M^BiaHjBHiiaM3nnaBnaiaa
              U/Copi&stnJbj^iiioSO,a0t4


   Ceiliflcataalfi^Menc
      I. _
   doh&9by
                          ^,j\r^{y,li:^f
   DR. aaiog. Mr i^«'Sg^g5y°''P'P»'^"'g"«'^-naneaiwoi^a9tefa sisi cqbpohmb
    . gROY


      Witness my hand thb '.' |Z| ""tfajTof
                                                                            Agent of Mortgagee

                                                13 or 13                          PAEDEDL 1011
                                                                            04-13-2011 14I00




                                                                                           Case ID; 18120106
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 10 of 72 PageID# 904




           ByaeNllto&EU3W,8MravraraeeeptaBndasree$toihetm)«andcevimtu)tseontainedlnthis
      SfiDUftty Instfumont and tn any Rider executed by Borrcwer end lecenled
                                                                      it.

                                                                                               XSeal)
      L.                                         ms Bi H

     coBBomrealtii of mniBniVASXii
     County, of rasxADBbParA

           On this, the            day of                              bofore BO,
                                           tbo undoreignod officer, peraonally appeared


     knpwft to Bb''(or•eatiefaotoirily proven) to bo tbe pofao'a ididBo ttaBora}
    ie/aro oobaofi^d to-the-within iaotfuBeat and aoknewledged'that *
     he/ohe/tbdy exteated the eaae fOr. the purpeaee thoifeiji oodtainod*
           In witneaa wberebf i hereunto set sly band and .offioiaXj/ed^i
          Hy oaai'eaion oxoiresi


                                                                    Le
                                                                 Title   of Mfiotr. ^



        UIWERHOR^TtfiClA
                               20.80l<




   Certificate

   do hereby
       ersby dertliyitiAt the correct address of thew
                                                  e within*named Mortgagee Is sisi corpcratb
   DRd TROy. Ml     4eC98»263e

      Witnees my hand thb                   day of _ 4VglKj^f


                                                                                Agent of Mortgagee
  PENNeVLVArriA-Shgfo FwWV-F*nnto Mic/Fraddto Mao UMRmMINSTRUMEWr Fbnn 3030l/Oi
  Onto© OooimBnto,bio.                    Page 13 of 13                               RAEOEOL 1011
                                                                                08-13-2011 18too
     Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 11 of 72 PageID# 905


              ■J^                                                                        www.sunfederalcu.org
         J



Sun
FEDERAL
People Caring About People



      March 17, 2017




      To whom it may concern:

      This letter is to verify that the Sun Federal Account number 1030066 did not receive a deposit the entire
      year of 2011 over $1000. She did not receive a deposit for the amount of $30,000 or the amount
      $70,000. This information is to be used for the purposes of verifying funds deposited.

      Sincerely,




      Courtney Gray
      Sun Support Specialist
      1625 Holland Rd
      Maumee, OH 43537
      (419)893-2170 ext. 7953




                               ^8^0.786.0945 | 1627 Holland Road, Maumee,
   Case 3:21-cv-00006-MHL
Statement Inquiry         Document 3-14 Filed 01/06/21 Page 12 of 72 PageID# 906
                                                                         Page I of 1



   STMT       1030066-75S    MC CLOUD/MAY E                          01/10/17 09:08 AM    BR:0002
   BEG DATE: 12/01/16        CLOSE DATE:      01/10/17
   ENTRY DT       PRCHS DT   TRAN    DESC                                        AMOUNT     BALANCE
   12/01/16       12/01/16   OPMl TREAS 310                  -XXCIV SERV        1327.51     1401.26
   12/01/16       12/01/16   (WMRX)                                             -500.00      901.26
   12/02/16       12/02/16   SSA     TREAS 310                     -XXSOC        164.00     1065.26
  12/09/16        12/09/16   THE VITAMIN SHO 1701 CHESTER STREET P                -9.17     1056.09
  12/10/16        12/10/16   PNC BANK              16   & MARKET            P   -100.00      956.09
  12/10/16        12/10/16   THE HOME DEPOT        2200 OREGON AVE          P     -9.96      946.13
  12/12/16        12/12/16   CONTINENTAL LIFE                      -DRAFT        -19.98      926.15
  12/12/16        12/12/16   THE HOME DEPOT        2200 OREGON AVE          P   -257.94      668.21
  12/13/16        12/13/16   CTY/PHIL - WATER              -ZIPCHE               -31.64      636.57
  12/14/16        12/13/16   CVS/PHARMACY #01064 PHILADELPHIA    P               -12.67      623.90
  12/15/16        12/15/16   SHARE DRAFT #         3365                         -100.00      523.90
  12/16/16        12/16/16   Bravo    PA                           -406107       -18.80      505.10
  12/16/16        12/16/16   PGW WEBPAY                            -UTILIT       -84.00      421.10
  12/22/16        12/22/16   (WMRX)                                              300.00      721 .10
  12/22/16        12/22/16   SHARE DRAFT #         3366                         -109.93      611.17
  12/25/16        12/24/16   HAB^HABAND VIP PLUS 655-2267051                N    -14.97      596.20
  12/29/16        12/29/16   SHARE DRAFT #         3367                         -524.00       72.20
  01/03/17        01/03/17   OPMl TREAS 310                 -XXCIV SERV         1331.51    1403.71
  01/03/17        01/03/17   SSA     TREAS   310                   -XXSOC        164.00    1567.71
  01/03/17        01/03/17   PECOENERGY                            -UTIL_B       -18.00    1549.71
  01/05/17        01/05/17   (WMRX)                                             -300.00    1249.71
  01/10/17        01/10/17   CONTINENTAL MUTU                      -DRAFT       -110.00    1139.71
  01/10/17        01/10/17   CONTINENTAL LIFE                      -DRAFT        -19.98    1119.73
  01/10/17        01/10/17   (WMRX)                                             -300.00      819.73
      ♦END OF LIST^


          Print                                                                            Close 1




https://fi462.efiserv.com/ASTeIlerUI/customer/StmtPrinl.html                               1/10/2017
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 13 of 72 PageID# 907




                               COMMONWKAI.TH OF I'HNNSYl.VANIA
                             OFI'ICK OF ATTORNI-Y GFNHRAL


                                                            BUREAU OF CONSUMER PROTECTION
                                                         21 South 12th Street, 2nd Floor
                                                        Philadelphia, Pennsylvania 19107
                                                                               215-560-2414
                                                                             April 27, 2017

May E. McCloud
1818 S. Alden Street
Philadelphia, PA    19143

      Re:   Flagstar Bank
            BCP-17-05-C00815


Dear Ms. McCloud:


      The Bureau of Consumer Protection has attempted to resolve your
complaint against Flagstar Bank through mediation.               Our mediation efforts
included a review of the information you provided to our office and relevant
background information, letters to the business and other communications with
the company. Despite these efforts we have not been able to resolve this
matter and have reached an impasse. Further attempts at mediation would not
   productive.

      We regret that we are unable to proceed further with this matter on
your behalf. However, there are other options available to you. Should you
decide to pursue this complaint, you may wish to consult an attorney or file
a complaint with your magisterial district judge. Magisterial district
courts do have restrictions on the amount of money that can be recovered in
such actions.    We have enclosed relevant information on these proceedings for
your review. If the amount at issue in your complaint is above the monetary
limit, private legal counsel may be able to file an action on your behalf in
the Court of Common Pleas.


      If you wish to discuss this matter, please feel free to contact .me.               A
copy of your complaint will remain on file for possible future rererence.                On
behalf of the Office of Attorney General, rhank you for bringing this matter
to our attention.

                                                           Very truly yours
                                                                     ^ l/
                                                           Dana
                                                           Agent
dip
^closure
26A
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 14 of 72 PageID# 908


    f      Pennsylvania
           DEPARTMENT OF BANKING
           AND SECURITIES




 June 6,2017




 Ms. Rhashea Harmon El, Esquire
PO Box 7446
Philadelphia,PA 1910!

Dear Ms. Harmon El:

Thank you for contacting the Pennsylvania Department of Banking and Securities
("Department") on behalf of your clients, Ms. May McCloud and Ms. Vera Lynn Jones
regarding issues they are experiencing with Flagstar Bank ("Flagstar"). You claim that Flagstar,
Agents, and/or subsidiary or parallel agencies have incessantly contacted your clients. You state
that Flagstar has been informed on several occasions that Ms. McCloud has progressive dementia
and that all of her affairs have been ordered by the Orphans Court in Philadelphia, Pennsylvania
to be handled by Ms. Jones. Additionally, you requested documentation that your client's
mortgage is lawful for the property located at 1361 S.46"* Street, Philadelphia, PA 19143.
In an effort to assist you, I forwarded a copy of your correspondence to Mr. Eric Morris,
Mortgage Resolution Supervisor at LoanCare, LLC. On June 5,2017,1 received a response from
Mr. Michael Swain, Executive Response Team in the Office ofthe President at Flagstar. A copy
ofthe response is enclosed for your convenience.

According to Mr. Swain, Flagstar is the current servicer of Ms. McCloud's loan. A copy of the
Note, Deed of Trust, and Payment history are enclosed as you have requested. Ms. McCloud's
loan was established with an escrow account. When Flagstar receives her tax and insurance bills,
funds are disbursed from the escrow account on her behalf. Flagstar has provided the enclosed
copy of the most recent escrow analysis statement as well as a copy of the insurance policy
declaration page from Continental Mutual Insurance Company. The disbursement and policy
amounts match and represent the true and accurate amount Flagstar paid on Ms. McCloud's
behalf. If Ms. McCloud has obtained a new policy, they encourage her to mail a copy of the
policy,so they can update the account and potentially adjust the payment.
On March 7, 2016, the mailing address of record was updated on the account. Flagstar has
removed both the property address and mailing address from future marketing campaign lists.
Ms. Vera Jones, Ms. McCloud's authorized representative, indicated in her correspondence the
RLH Ma at Law is currently representing Ms. McCloud. As such, unless they receive
authorization in writing, they are only permitted to speak with RLH Ma'at Law and the
disclosure ofthe account information should be provided to RLH Ma'at Law accordingly.

                               Department of Banking and Seeunties- Consumer Services OfTice
         17 North Second Street, Suite 13001 Harrisburg,PA 171011717.787.18541F 717.787.8773
                                                                                          |  www.dobs.state.pa.gov
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 15 of 72 PageID# 909



     ■J     Pennsylvania
            DEPARTMENT OF BANKING
            AND SECURITIES

 Ms. Rhashea Harmon El, Esquire
 June 6, 2017
 Page 2


 I trust that the response addresses your concerns.

Very truly yours,



Crystal Dietrich
Consumer Services Specialist

Enclosure(s)

cc: Mr. Michael Swain, Flagstar Bank




                                Department of Banking and Securities - Consumer Services OtTlce
          17 North Second Street. Suite 13001 Harrisburg. PA 171011717.787.18541F 717.787.87731 www.dobs.statc.pa.gov
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 16 of 72 PageID# 910




                   i-,
                                                                                                                                         C,i^V'                '' '
                                                                   '                       i             '          ,                          't* * *

                                                      ■•■v   • V       ,-■.< -". i-> ,^; i>-*v-.': > .                   .-. . Sr-,';-     ji-vi    . . - ■

                                                                                                         -T^J                                      liv'' tV < ]
                                                                        I                                       ,                          - i




                                                                        ,'      .         J, .                      ..




                                                                                                                     ; -                                .-:>
                                                                                                                    • " ':■&!.
                                                                                                                          V-i'! >.-j ■'-■"•"^'
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 17 of 72 PageID# 911




 Vera L. Jones
 1361 South 46th Street
 Philadelphia, PA 19143-3827




 AOPC1231A Rev.1Q/26G017
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 18 of 72 PageID# 912




           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


May E. McCloud and
Vera L. Jones, in propria
persona,
                     Petitioners

              V.



The First Judicial District of
Pennsylvania, Office of Judicial Records
For Filing(Agents and Agencies),
                  Respondent                          No.475 M.D. 2017




PERCURIAM                            ORDER


              NOW,October 25,2017, petitioners' "Pa. R.[A.]P. 123 Application for
Relief for Mandate and [Injunction] To Cease Obstructing Access To Filing
Documents in Court and Pa.R.[A.]P. 1531 Special Relief," shall be regarded and acted
upon as a petition for review addressed to our original Jurisdiction. See 42 Pa. C.S.
§761.


        Petitioners shall pay this Court's $65.50 filing fee within fourteen (14)days
ofthe date of this Order, or the petition shall be dismissed as of course.




                                                                        Certified from the Record

                                                                             OCT 26 2017
                                                                             And Order Eidt
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 19 of 72 PageID# 913




          m

                        tB/he Sfillghts ofIfndlgenous peoples'- Xaw <^fflces
                          ^Enforcing the Rights ofIndigenous Peoples'^
                P.O.Box 7446,Philadelphia Tenrltory,Pennsylvania Commonwealth ap Exempt 107*9998]
                                    Phone:267312.7322,Fa^stmnia: 1888.696.0367



                                     '140TtCETb.PRINaPAL IS NOTICE TO AGENT,
                                      NOTICE TO AdENT IS NOTICE TO PRINaPAL"




          To the Clerk of the Commonwealth Court:

          Attached please find PREUMINARY OBJECTIONS that were submitted for filing in the Court of
          Common Pleas of Philadelphia County, and were unlawfully refused and rejected upon filing, due
          to arbitrary and erroneous personal reasons.
          AddRIonaily, as a result of the Clerk's refusal to file the enclosed, additionally, please find the
          Pa.R.C.P. 123 Application for Special Relief to Rte the Pretfmlnary Objections.
          In the event that there Is some trickery utilized to prevent both these documents from being
          received and honored by the Court of Common Pleas here in Philadelphia Territory, Pennsylvania
          Commonwealth,we request your intervention and decision by way of decree so that vra may fuiftll
          our honor by respondir^ to the Complaintthat wasfiled against us presumably on August 21,2017.
          Additionally, we wish to file suit against the Wolators of our hindamental constitutional rights to
          have access to the Courts. Please permit the enclosed to represent our petition as a daim that we
          are asserting against those who have intended us harm.
          We thank you for your attention to this matter.
          In Justice.



                                                                     Submitted in Honor,

                                                                     Without Prejudice




                                                               By:
                                                                     Autograph df<V0fit*L.:Jones:
                                                                     In Proprta Persona                   -
                                                                     Beneficiary of the Be Kind and
                                                                     Unified indigenous Foreign Private
                                                                     Family Trust and
                                                                     Plenary Guardian of llflay*E.:McCloud:
                                                                     Beneficiary of the Be Kind and Unified
                                                                     Indigenous Foreign Private Family
                                                                     Trust




   V_/'
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 20 of 72 PageID# 914
                 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 21 of 72 PageID# 915




                                                                                                       ',           :

                                                           •', •;;> •'>;44'!;                     A ' A.            ^




                                                                                y<'^.V."         ^•
                                         i            '
                                                                                           »   -r :   V" vip *     '


                                                                            .", V ^            •'• '




                                                                    4' ''




                                                                                                  y'i:r-"7v^47-,«/f''^
                                  '      -    ;

     ^41':                                                 '4/r.: •
                                                           r;/iV;       'r
                                                           '447^^4" / -
                                                           :.4u; '■ ,M..7- ' j4
                                                                       4-\ ^ \
                                                                                ' 4 <**^2                            ,
IsftlCivlV/S;!
                                  ' *'4           ,   .;               ' •.'' ""V/' " ' ^ -- ■


                                  '   '1' :
                                  ISSS
                                  ■M^0J
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 22 of 72 PageID# 916




                                             IN THBa^lMONWEALIH COURT OF
      MAY-EMOCLOUD:                          PENNSYLVANIA
      1361S(Hmi4^SntBBT
      PHILADELPHIA.PA 19143-3827             CIVIL DIVISIQN-LAW

      -AND-                                  DOOCETNO.


     ;VERA-L.KHiIBS:btpropriaptrtima
     1381 SOUTH48™ SniEET                        H15
     PHHADELPHIA.PA 19143-3827                                                                  &
       V.
                                                                                              ■~-i


     THE FIRST HIDICIAL DISTRICT OP                                                          o>i

     PB4N8YLVANIA,OPPUZ OP
     JUDICIAL RECORDS FOR FILINQ
     (AGENTS end AOENCIES)
     Room284tQlyKdl                                                                    07
                                                                                       cr>           -
     PHILADELPHIA,PENNSYLVANIA
     C0{ti£MC»4WEALTH 19107

     MATRK FINANCIAL SERVICES
     CORPORATHm
     5151 OKPORATB DRIVE
     TROY,Ml48098

    PHELAN,HALLINAN DIAMOND &
    iONBS,LLP
    1817 JFK BOULEVARD,SUITE 1400
    ONE PENN CENTER PLAZA
    PHILADBLPHIA,PA 19103




                                       omm

            AND NOW,   mk       j8ay ©f                  ^ 3917, wpm eeedptrmee,

                 and eoasCdrnficm ofttw APHJCATIW TOR RELIEF of beaeSie&Rries of

   dio LODIAL S£S ksown os 134S1 S.         Stress, Cftfawpitel terrRorlal dfis^^stfios*
   FbliedeEpbla, PesmffylvaBk 19143, fit Is bereby ORDERED aed DECREED tbst tbe

                                                                           P^33offi8
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 23 of 72 PageID# 917




     APIUCATION FOR RELIEF b GRANTED tad Rcipeadeib PRELIMINARY

     OBJBCnONBlabaMed BiEttabtr IL3017i>EI beDOCKED ud FILEO idrMMilTCtirto



                                               ByTHECOUKn




                                                                        I.
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 24 of 72 PageID# 918




                                             IN THE CC»f!MONWBALTH COURT OF
      :MAY-B.MCCLOUD:                        PENNSYLVANIA
      1361 80imi4^S1TlEBr
      PHILADEUPHIA,PA 19143-3827             CIVIL DIVISION-LAW

      -AND-                                  DOCKET NO.


      :VERA-L J0I<1E8:Inproprktpmow           mt)
      1361 SOUTH 4(P<STRBET
      PHILADELPHIA,PA 19143-3827

        V.

                                                                                O-i
      THE FIRST JUDICIAL DISTRICT OF
     PENNSYLVANIA,OFFICE OF
     JUDKEAL RECORDS FOR PIUNO
     (AGENTS and AGENCIES)                                                ''n

     Room 284,€%HdI
     PHILADELPHIA,PENNSYLVANIA
     C(»^ONWBALTH 19107

     MATRK FINANCIAL SERVICES
     CORPORATION
     5151 CORPORATE DRIVE
     TROY,MI48098

     PHELAN,HALUNAN DIAMOND A
     JONES,LLP
     1617 JFK BOULEVARD,SUITE 1400
    ONE PENN CENTER RLAZA
    PHILADELPHIA,PA 19103




     Pb,        m APPLICATION FOR REUKF WGR MANDATE AND IKJUCyXON TO
             CEASE OKTRUCrmG ACCESS TO PILING DOCUMENTS IN COURT
                                       AND

                          ftitMrP.im


   Filed: OWI5/2017



                                                                  PssclOofdS
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 25 of 72 PageID# 919




                                     -FACTUAL HerORY-

        1. OnS9ltad)«rll.3017,atl:15pim:V«m-L.lanti:iD/m!prt>/wnMw«>idMflwfteMiy
               fUiriitBof            MeCtond:fiMPSEUMlNAKyOBJBCnONSto MATSIX
          nNANOALSERVICES CORFORATKm COMPIAINT FOR FORECLOSURE.

        2. On SoptBte          2017 it 1202 pjn. a Nodeo r^eetlnB (bs niBLIMlNARy
          OBIBCTKWlBwmoodvad nodal OiefcllowJagiaBon;


                 «MEMORANIItnfOPlAW MISSING.215.IS&6M5 ADRIANA"

       3. On Sojilonlbg 12,2017,on batolfofRaymdeiH^ dtXyim-Hannoo               Bag. coBtected
          Adrian a 215A8&664S and inftnned har ftat a Mamniwiduni of Low ftUowed flu

          Bad^groond aootioa of flu ftdbnlnaiy oyeeflonB and fbUowad flU Stoodnd Ibr

          PlnsUmfauBy CXfloclioott

       4. On8qrtrato12,2017,illXyiBhHnDonEl;gEn|.wuiiifbnitedtfutitliadtolwf8fil8d,

          becsmefto'ltwunje^tlmwas^nothiQg^tbeycouldda

       5. On SqrtOTdwr 12,2017g:R.LyDfi-HaniM»El:gOOfitBetedVaaUJoneBiRd inftnned her

          oftiw qDcsttonbbla fii<iAifoinade by AeJiididBl Filing QfBoe nd BoCed(fasttiwdocunimt

          moirBd mfiUngi

       6. ODSq>tsntol2,2017,itf5:24]MnPRELlMlNARYOBJBCnONSw«rei«filedwi^

         <MBoeofJiidlolil Reoordi ibr Fflingwitfi MEMORANDUM OP LAW htnd writtflB above

         lbe8TANDAlU> FOR PREUMINARY OBJECTIONS.

      7. On Soptcmbar 13, 2017, at 10:43 ajxu, a Notieo rq|ecting tba PRELIMINARy

         OBJECTIONS was reoeivad ASaib noSiig Sio fidliraping naion:


               •>MEM0RAND11M OFLAW MmOHG,215,68S.6645 ADRIANA"
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 26 of 72 PageID# 920




        8. On BeptttOm 13,2017» it 10949 am.on bdnlfof Rfl^oiid«t8»: ULsinn-Himion
             Biq. cootBstod Adrian at 215.086.6645 agoUt and faiquliod wAty tfw dooumenta «m
             J^ortad again figflioBBOond too after dm oMimMtfiMiy^i4^idiyfi>dy(Bp}tOMl on hoM
             figlcxvarfiianfiiidDa

       9. Aftv anffonlmataiy 7 mtmaeii Adrian nCuinod to to pfaone end infimnod: RXysn-
           Hannon Q:,Eiq.,dud aho naeded to talk to bar managar and bartopbona imnbar.
       l(k dtLyoBpHamion Bl:, Bag.,piofvidad Adrian widi liar phono «"*"W and InQtiiiod ndurt
             toim was ifto MEMORANDUM OFlAW m attadMd,donandh^aoawan.
       11.


       12.dLLynn-Haimon Bl:,Esq.,at I L<I9 am.phoned to Office ofJudicial Reooids ibr filing


      13.At 11:14 am., dLLyuhHannon Bl:,Esq.noaived n ntnm can fim a dole who caDad
         Wnaolfato Soto BeomisaIw conW apeak, dtL)iiiii.Haniwn BI:,Biq.,amunto
         a livh^ man and nota penon.
      Id.ChifaSiHtapmpBfldadtDinoirfBBahmtfdMi dftawwoiiij
              a. **ntoBfeyoa?"
              b. "DoyoofiqpmamtoRaqxndatr
              a ''Whols topenonflUngtodociiniant?^
              d. ''WliydidihefllettilagM^McCioufraefiHnsaocountr
     15. dtLyim-ifaimoa H:, Esq., conqaaheaSbg to aftuadoo, inqidied why CSiria Boite was
        otoig duse quetooa and infimited Mm that neb qnflstfon had never ben preaented(0
        her In to past,and that Wejob as a daric is to file dooumanlB and not tateno^to people
       Om^SnauK lUB uumnDBnni minr BTB nmify. rr in#.*.•flu




                                                                                pQgoasofn
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 27 of 72 PageID# 921




            filfaig Re^pondtedi Ita^is Ibr qipodog ootmid to deal with tod ibIm tlnmiflb
            g,^I■   M     A . —^       ■»■         3
            clyWjiiiiiaiO inpwywioiia|oPMwwi«


         IduGnis 8oi1e lapooded sayfa^ aonwithhiB to the efflset of *>»« hsve to [scndiiilae] the
            docttmenti «iul inako iiBo tiusy an ooaeef*.

        17. Atfli8tlliiu^dU«>im4laimoaEI:,Btq.,ii)qizifedwlMte CtniiSoiteiiidtbenstofdie
           clerks wem ctiimHiy and bwlved to die fbiedoiuro sdieniei tdkfa^gplflce in PMtoddpMa
           ind wu iUb a stntegfo metood tor them to v^BB people who were Dot SEwaio of die law

           ftoDi filtaig raipoiiauff

        18. Ctols SoctSb hecsne belligennt ttke Ms. Adriaisa and said'I see I caikDol get a word to cdgo

           wtoo...** and attCBipted to widHtowy Hhoadefeated wounded stifanal.
        19. :R.Lyim4flBiiium Q:, Esq., leqiuuded "Vou said a mouditol aritfag ell those qucstkms;

           what Is gotog on here?*'

       2(1 Ctote Sorter wkhdrBwh^ftan die convegaliim^offerad ton RXynn-KariBonB:» Esq., to

           oontaet Steven WOkar at 215.686b832d.

       21. Atddstlmeb AXyniidlaniionEl;BBq.,totoiinedCbflsSoctediatsIiewuooi!taGdQgthe

           modb osd that ^ was oomfais down to CftyHcdl to address ddsmsStsr to penon and that

          there was BO potot to oontfamlqg the oonvenatkm over the i^tooe.
       22. However, weistotog bo* opdonSiiiulopdiigagBliBt wasting predonsdine and energy to

                the orimtoib wnfctog tor and involved to the colhisioo tovolvtog the plague of

          unlawtol totecbaurei, iRXyiiB-HanDon El:, Esq., decided to file thio hereto,

          AFPUCATHHii FOR BEUKF FOR AN INDUCTION to diet Reapoodeats ooold file




   *Ctupt3r2709ri«se7thaCl87fccrth9C&BiterOomRwnPt988ea797.                mA Oaeies eC e&e
   eSCioei oS       preeaosetasp.
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 28 of 72 PageID# 922




               Respotttes, wMoh Is dieir Qod Ofvoi Rlfllit and.Aerafbit a flindamental oonfitltntionel

               flght».

         23.Addhioindly,the barein SPECIAL RELIEF la Sled because ofIbe ClerlcB' aibitrary and
               capiidoua actions end obstmctive and ebusive acts to Justice.

         24. Additionally, Sirther SPECIAL RELIEF is filed against die vile and jnnying agents,

               dispossessiQg the dderly, Uving men and Indng mnen,laddng knowledge about dieaf

               rigbl8» find paiticiilaily the antocfatbonous'eka die txne Amencan* p«^e ofAmerica,and
               RsnoVing tham ftom their homes tfarough acts ofFRAUD,CORRUPT,and DECEPTIVB

               and TRICKERY practicas.

                                       ^^OUNDS FOR RBLIBI^

                                               M2R0UND Oh
                         Federal CoutltatiiiBnl Bill of Rights Vlolationi 1,4,and 5
    Arbitrary and pr^udicia] decisions in die Ofllce ofJiididal FEing that prevent men and women
    fiom filing R^^ponsive Pleadings under a suirqitidmis reasoning will cause iirepaiBblo haim and
    is a direct violation ofthe Constitution(br the United States,Plxst Amendment Right to *^itloD
    die govenunem for a redress ofgrievances** end ikce one*8 accuser.

    Here in the(nmimt matter,Respondents are being denied a right to timely respond to a Complaint
   involving a fhreelosure matter.




   ^Autedrthonous:ofan Inhabitant ofa (rfsoa)indlgenoifa rather then desoandad from mtRranls or ontontsts.
   CfiSedet'
   http8://wtiw.Qocote.cpmfeB«ri^?agBim«ftthonoufflt^^            BnUS720US720&OQ«fiiulQchthonou8a
   aa8gchrDmQ..e9l57(a9I81KgBei60l3Sia«2.S6Sai1l7ftaourDald«=fihromBfttagUTF.O.   vi8H@d9,1&2017.
  "American:noun A native of America; orlgfnatiy applied to the aboriginals,or copper^colcred races,found
  here by the Europeans; but now applied to the descendants of Europeans bom in America. The Amarican
   Dtetionaiy of the English Language, Webster's Dlcttonaiy 1626 Online EdKioa
                                                                                            Page 29 of33
      An mooeo»tad ortruthfUoltim bythe(HflifcimAePbilKMpUsOffioBcfJudicial FfliogiitWiio
      have detomincdftath if thdfiole authority Mid rijtf to pwvrotRapondentafiDinreipoiidinB to
     die CcnqilBim n atleart cnatfatg ta uodDe boiten upon tot to lltigitB Mr matter by omlng
     die        to be filad hde,dlro^i|l          diit die MEMORANIMmf OF LAW TO not filed
     iloQS with diePRBUM1NARYOBJECT10NB,twice wbaaFREUMINARY OBJECTIONS
     WWD filed i^afaut a Cnponde Fofeda&tB vnttnn^ if the farteationol act dhecdy cwadng
     Raqxadaals* rigjhhi to be violaled.
     Pbrther,dieobtorecllimefjMtidebel«)aOoiBlitiiltaial violationefReqxmdeab'^AmeadroBiit
     Reapoadenti* Ra hat been caxvcyed to a Private fatematiooal Fonlgn Family Thnt and
     nganfitof of whether they matin the owaen or banefldaria, they eaeh malntafii a pnpeity
    intesotlntitepR^iatyttetPlainlififtaieill^iigtfaeynowownwidiatririe oftiiepeneDdtnkon
    paperamrdogndia olaiin.^ AiQr Intarftniiee faydie CIeifc*foflicetoimpede^ bioGk» and pievcat
    ReipOfHieatB film fittog dieirnipoine in nnlawflil and oieatef IneiMnble harai durt firadci the
    mind and heait wfcfli oneto fii die poiition ofloriQg their hooui
    Ftiidwv andnxne qieoifinny,dteooUnriveRIOD acliofdieCSeila toa vMadooofReqHadoitf'
    Fedenl and Ootmmmwnlth Ouutitidiosal righte, whioh most impoctnntiy affeeta their
    fbodamaalal riyd to have aeceaa to die Cburtf.
    Hiis vay violitton by agents emptoyed by d» anbridiaiy of die Qiarter ofFtrilndripWn to die
   Pereal United StateaOorpoiitioo^ havecaciedRcipondeats to iniastheir filingdeadline,according
 'Oabn Is ddBiud as:*n> dtmsirift9eee'B ewn;to       To tfsts}to ufga;to boitt.   lew Dtotaimy,
                fiAtea KesiTV CBin^ca BImI; MA,BIS(WotPuUhhtof CO^ laSS)
                                                                                     Page 21 ofas
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 29 of 72 PageID# 923
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 30 of 72 PageID# 924




     to flie iDeged mdl bro tiqwi* dele tifflie Oemplete, M hdkited in fte Oi«br gselfag
     dtomativo lovioeitteoliad to thfl OonpIalDt

     Ftaite;i

     ooorti offlio cnlniilBl occBpfan^ fto rftwrtten hn bopotnc one frfwraiii llio IndQfisoiii Fooplo't
     rituitfbn b VBQfrimOirtoidmm inIio have been faicM mQfad »D dnlfaig wiflicMiiicliom
    ndiooen to Gnort by6eprison offidfils.

    TU9b«Bbi.fofliofaiitId8nraDdgftridlefibr«McfailBq)OQtleottmaiiitlodbotfatnOIU>
    fflfld 0xopoan i^gdnstSPECIAL RBUEF.

                                           'KSROUNDOh
                        VMrfioa ofMend SnksofCM Pkowlm S(4KQ;
    Aeaptrntee by the <3erk The oleifc mtot not idUse to file a peper solely bacatoe it Is not(n the
    fimn prsnribed by these nilesor     a loo]nilc or precdcb

    When PRELIMINARY OBIBCTIONS were initially filed on September 11, 2017 end the

   icaeon fbr the pq|eclion was explicitly Indicated as being ibr MEMORANDUM OP LAW

   missiitgi it was explained to agent Adrina fiiat the Monoiandym ofLaw was attached and that

   perfuqs theI/Mr idcoti^ing sudi was miisIiQ, but it wcB Included.

   UnfiMtunately,tho vciy next day,suloequent to lesubmltlii^ with MEMORANDUM OF LAW

   hand written,a second Rt^on oecuned fbr the veiy same leason and die very sffise penoa,and

   whea questioned about the reason,Ihecleilcs fidled to piovidea valid and lawflil re^n.

   Therefbre,it Is unequivocally clear that the Clerka in collusion nflxsed to file a document solely

   beoause it did not fit some prescribed fimn or response ibr which they personally wanted




                                                                                       Psse3So/B8
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 31 of 72 PageID# 925




      Hie actions of the Cterioi* OIBce is iinooii8titstion8l and a dfaect vtolotion and obaliudlon of

      Re^ondcnti* rights, mid not to mentfon criminal.

                                            •^OUNDOh
                                 PaJtCP 1026 IMtoilaaiy Oltfedloni
     (c)(2)Hie ooartshell detemiioe pnaoiidy ID iwriindDaiy oldectioiii. Ifan ImeofAct is laiaed,

     the coortritflll consider evidence hydqKisltioDscroriierwIse.

    (d )Ifthe pnliminory ohjecthms axe ovenuled, die ohiootiDg piity riuill Imve die right to plesd
     over wiAin twentydiQV afternotioe offhe Older or wMifai niflh other dmefisthecoort shall fix.

     Nonhem in fte Btimte does die sttiste insdll die CSefk*s filing ofliee or Agests ofdie Ckrit's

     oflBke wifli die audioiily to detemrine whediar pie#mfauBy oyedhms or anyother documents are

     iH to be filed in die OfBoe ofJftidioial FSfflgs and ifMieftie bestow the inhemttflower ofmaking
     ariritiaiy deohtons leganHng the vaMdi^ ofwhetiwr the fUlhg reasons are valid or even propariy

     brieftd in a Memofandnm ofLaw.

    Thederioiaieoleaflyin ^ddatlooaidieyaieaotiqgaibitivflyand contmy to whatdieirpcritiottc



    It is cetain Iwoi however,diat RegKmdents were sued by en entily aHegiQg status to sue on an

    aHeged contract that they never prpduced and tnlenurtkmally threatened to dispotaetg a woman
    widi Demontis ofher flil^ixdd home end it qipesis iiom the questions posed,iqwn inqQhy for

    die leastms fiv the r^emkm that the Clcfla 0(dhslv4y»                 ^                  ^^
    be able to leapcsid,periH^ beoBtoe diey wme slieadly awBieofher ftigHe and infiim Matiu.

    Ft^CKBaqriec Upon the qinsdonfaig by Chris Socte,*Hriu)aie yt»i7*'aBd why is'^mn L.Joi»^


                                                                                       Page as0789
      ocmcoming tow lo nmy ppofto wto ore oflDdf08BOiii mmi^ known la Blaok pooplo by the
      ooknifll oocujxicn, are onoe agein loalqg tfaeh'tomes and property.Just at they dfd when (he
      aelflem first anived Hid became qutieoomftitable with the hmd iiddch they were delcnnlned to
      likn fiff diemaelvea.lUa vvypertiadar bate ia the aame oWI that atoslaalhdly is plag^
      indigBnom population aa8wholeand parttoilaiiytheelderly wto arequite often unahk to protect
      dmnaelvea due to lack ofhnowledseBsdAvleok offinaneea,
     Rmfattyiiigaidleiiofwhctfaerfldeifcoireeiwftfa the hfitericaliMdydaofwhattrulytoppcned to
     Ito Inie MieaaoiB Arneikana here hi Arnerioa, Buefa penoBal bdieft ahotdd iiol and imiil not
     afflsot die Clerk*eJob as an agent and present himselfortoraelC as0barrier to filh« nqxnaeB re
     any dwwmcnt to Ooozl, when fiut i^ght it so findBBBantal to die cootfitotionBl mdceupof Ae
     system fliat k asaistB in provMng the Cteitt wMi enptoymant and file v«y Jobs fltey have and
    obvimaly take fitr gpanlod.
    Apif]^ in die hnmfncntty pending caaeher^(a feiedoiBtB matter)fa wtrich many govemment
    wofketB are faivolved hi tto oriininal enteipiiH^ we have an elderty woman with Dementm wto
    las been deotoed 1^ the ooenpyliig eOloaial system, dnoeah to i^em Clerics, to be fand to
    pcmess *tei6iitie which tottlly iinpahs her capao^ to reoeive aixl evrinale infamation
    eflhotlvdy and to matce and eommtmicate dedslona coaeenifaig manngement of her flnanoial
    affidrs or to meet essential requirementsfa her physical health and cdbty."*^
   Cleatly,the ChricB have viotoed fa nde ttd were actiitg under color ofeudmrfly and thesefae
   have unlawfiiOy denied Reflposdmna* ifaeirfighl to eccenfa courts.
        No.1488 Alofane^ OsatiolMBSSIBi AddlttonsIIr# togntr the(iomterconfident te«icy dslffltee to
   pesseeee8atrettwnS}MtyE.MoC(Mi4ws8wi9«w8fecriiHlnfaiC8itdttleivwhldiine8nsfaUiirnnner
   PlifaHaO&isnDlffiitettd&teRci^lXPhsdaGaiisllBtouMBvertha IMifniGDndttE8fle?M8vE.MaClwd8fMftoWv
   chs» to rirett thetr attsnden on May E iteClaua.
                                                                                            PsgeMefSS
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 32 of 72 PageID# 926
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 33 of 72 PageID# 927




                                                    -GS01IND(4h
                                   VWslleB ofStele Bdtfei <8d PiiliBe Comiptioas Law
       OffiaBi cento or agrcei(o confer qxm enote, or eoUdti, aocepts or cgroei to eooept ton

       enotoaqy|teo»iifliy benefit fii ooinidflratototodecMin,ofiiniiH^feoonmMulBtto voleor
       otoexeitoofdtoBtloDesapubHeeennnl^paityoffldilorvDterbylbeieoipieni; tnybenefit

       Iff ffftmrftfflifitHi fbr              vptei rwottiwiwlfrtfon                          iffwtlfffTi by

       tl»R»^ileatln AjodlciBl,edmtiilrtritiveorlesiilativepioeeBifiQS oreny benefltes oottBlderatoi

       ftr a violetoi of■ known              (faiiy a pbblio fervent or piity offldil Oriboy In offlctel nd



       Hm,i^idn n iweviou^ menHoned, PhnwMphla a fhrfng a fisndutant Poieoloflliv Houfteg

       Plague and to orinittd sobeme inctedee virioui ofiBoei in to CHy eotofing              ^
       enla|iitougdBrtogBtoofa gwenunenU to advanceto«tocc88oftocofflmtataioftocrimei
       wMchfoeenfiyiwniMOvedBlaotolnvidvaoeitainpeoplein tolMitrictAttoiiny*iOlto

    Under tojurifdlctioa ofto United Stated Qerfn ofto Court are conddered pubiio eervanla.
    Ootovdyireildngoabtotfofattytot esflli atctolnal entefpHsefimctkmingas a taw fifm,to
    makocertain that Respondantidid nottimdiyfile dccnniCTta or would notreceive proper notteeie
    a violation ofa known kgal dutytbetthey havetoto public in cBiiying out fiselr asentqr fidttdary
    dotlra.


   Phitor, Biadi acts cauee direct henn to Req^omteits and havo led to an incwaee in to lore of




   >


   feuad In crimtof ee4te.

                                                                                             Pi9ge25of@
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 34 of 72 PageID# 928




                  b OiB bo^ndttr,alflioi^ f«cd%«d qnflittoiiiM
     with tto Intealfam efReqioBdiiy to 8 Cfaik^ ftr iitidi Re^lKmilBDt had a itaid«B«til right to
     letocad by wtofofmenii^tfaeCnstito wUch too Ctofts wn filed.

     Kor^ the Qotlcf to fiwti pnvootod dio ffilitg oftiio lespono on two(2)Bopmte ditn 8Bd fiitliig
     the lAine nano nd dm ntlBiiijjiled to cover               die vfolatioo tfrnyy^ a aeries of ond

     totenogrioiles.Itis notiiie diriyofdioCSlBria* Offioeto dmcdoo as Atto&toya orivdsoa or88 dtoy
    80 often eommailoflteto the pdUto"Vvo toBBl Advice^.

    It ii8 tool, diat the Cleria did not expect to bo queittoaod by on litoniey somemie              wu
    tnined ad ridlled to die taw and who wcmld qoaetka dieir nilsvribl noli.

    Itoeecta oommittad by dieCSeriD noa(firect vlotadoo ofthe Bdiiai and Grimescodeftrptddio
    •enwrieaadi^emB.

                                              --GROUNDS-

                                  TUe5Scctloa 702.-Rtoht ofravlew


   agency eodoo wlthto dm meantog ofa idevam ititiitc^ ta eottood toJodidal loview dienof An


   that IB agtiicy or an afiteer nq^toyce fbeveofacted ear fUled to artto an uncial capacity
   or BBdtreotorofkgalaolfcoartiyshall notbodismtaaed DM-lelleftheieto bedenied <m dieground
   diet it ie flgatori die ItoHed Ststoe or that the Itoited States is an todfapeatoblepaftyi His United
  States nny be named as a detoodant to any each actioq and aJu^nent deeree may be altered
  agotoet die United States: Piovldedf dud any masdatoay or fa^fniietive dacne              qiedfy the
  Pederel officer or offloom        Bcme or by tide)* ond dislr sueeeason to office^ pneenaliy


                                                                                          paaeasofss
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 35 of 72 PageID# 929




                  (1)Bffccb othir nuitlitiom oa|wHd«l revfetr or the powor or




                  00 eofifen nttofty to ptot nBtf tf toy etbor ftHnte ttit
                  ipmti coMtBiit io tolt              or tnijlffj^y Aulildi Cbo loBtf

                  wUekliMNtfd;*

    Thflrato^ beciuae the AgBsli,who am flgBBti oftile unitod StBtH ftfled to comply widi dio ofidis

    and duties oftMr Mfvlee to the ptiUio^ tiila Cout is autiioifad to deence and mndBto tiiBt tiidr

    uoIawfUtcti cease and a]«> that BoyDneeSflein tfafi office shall not interftrewitiititdfiUflg ofany

    duciiniantaby RBapondcatB bydeaeehig an iitfqnctioa.

                                            '-GROUNDd-

                                 TItb5SeetiBB 7t6L-Seope ofrevtav
        die exteot neoessaiy lo deriatei and whan pnaentad, die nviewlos ooait shall dedde all

   lekvaatqpedlofiaof law, luteipiel comllliitfunni and atahitety provakma, and determine the

   ineanioig or appKciAIUty ofthe tenns ofen agaacyaction.Thefovkwiqg oo«tshall•

   0)ecmpd agency edioo unliwitilywidihahl or mneaKmablydelayed;and

  (2)hold unlawfiil and set aside agency eation,dndiogi,and oonolutions found to be-

  (A)aibitiaty» cqxidoBs,an dbuse ofdtactioD,(ff odtscwiae not in aooaRbnoe with law;

  (B)oontmy to onstitotiott&l right,power,privilege^ or immunity:

  (C)in fficesB ofstatBtofyJiaiidlotiQn,enthority,or Hmitetlons,or short ofatetntoiy riitid;

  (P)witixn&t ol»erv8aceofpri»edii»ieqiiiiied bylaw;


                                                                                        Psgszyofas
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 36 of 72 PageID# 930




    GQ naivpoited by iidMtBliil 0iMeaoe In a ctfo           to Mdko 556 od S57 of

    otberwCio rpviewed on tbomonlofao iBBooybeviiig provided by itatute;or

   (F)iBwiiiiQtod bythefiKittDtheextern Ostdieftetinesdijcsctto trial dexiovD by the reviewing
    ooint



   In meting diefaegDingdetenttittatioiia,the coiat dull review die whole leeoid or those parts of
   it eited 1^tt paity^ end doe ecommt tittH betaken ofdierale ofpnjodidal emkr.**

   Hem» it it wfotfoMy dear, that the Cleda aedng in oooeert to obatraot Reapoodents*

   Fbadamentil Rti^ to aeonsdie Ooarti ud llmdylaqnnd to a Oomplaiid,aeted ooin|)leteiy u
   die above atatnte fndicetca, wiudi wammti dm oosxt befiae vAdA ddt APPLICATION FOR

   REUBF it pmmated to eoneetdm inlaiwdt! aodona end ORDER the OfBeeofJndidal Fillngi to
   lemove the baniem to eeoeaainB die Courtand to temdmleand dmigothose tSBOle with vietotlng
   all die rules M pieaealed m ttia herain APHJCAHON FOTt RBUBF.




                                                                                     Page 20of83
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 37 of 72 PageID# 931




                                   -FRAYERFOR REUEF-

    Respondents pmyer fbr Rdiefindodes end is not ttmited to:

       ]) The CcmrtMAmATlNG that the pifioeofJndloidF!liiigB cease their disol^^
          and criminal behavior and DECREE an 1N;|l)NCTI0N for ril obstiuctions to(he Court

          CeaBc;

       2) TERMINATION ofaUderica who have oniBased in the collusive criminal activity of
          bloddng access to foe Cbnrtfw foe filiiig ofForeclosute Oi^Ition Docoments,whidi
          Is a dear violation offoeir employment as public savants and agents ofthe government;
       3) COMPENSATE Reqxmdents with compensation dotis FAIR and JUST end that will
          allow Respondetds to be made whole byfoe harm fnSicted by foe Clerk's onlawfol and

          unethical actions. And

      4) Any otherjustidableremedy as this Honorable Court decrees on bohslfofRespondents.
                                                           Hcmordrly Submitted,
          Date ofExecution: September 14,2017
                                                            Without Prqjudice



                                                           Autognj^ qf: YerorL. Jones: In
                                                          PraprtaPenma:
                                                           The Aulhorlsed Repres9niattye»
                                                          Plenary Ouardlan of May B.
                                                          MeClottd: Benqfielarles qf the Be
                                                          Kind and UnffledIndigenous Foreign
                                                          Private Famiiy Thwr; and LMng
                                                          Woman as Createdfy the Creator

                                                          -AURi^ta Reserved-
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 38 of 72 PageID# 932




                                           VSBIPICATION



            By my Butognqihed hand end seal                                   1 verifyfhat the fiottia!
    st^enuntB hsrein m tnio» correct and made with                   [iding to my hnowledge and
    conqtrdiensioiL
    Respondent-bcaefidaxy^^^               fcw and                                   ofthe Be land
    and Unified Indlgenmia Poreigo Private Famdy Thi8t»       that6"lecoidntice wftb theJewi
    of the Oneetor and Jui CogesI^« diat the statemeats-made herein are made with the utmost
    kiunriedlge and bitent to reineMat TRUTH and that it is oroqadieftded that having intentionally
    haittg made oftiie oonrupt mind with fiie fntent to oommlt wicked,decdtful and peijuHes and that
    such Bctiona cause an underatandiog of tiie established 18 Pa« CS.4904 relating to unsworn
    felsffication.

                                                              Honorably Submitted,
                                                              Witiiout Pnjudico



   Date ofExecution;Sqrtemb^14,2017
                                                              Autogn^h of: Vera-L Jones: In
                                                             Pn^ria Persona;
                                                              The Authorised       RepresentaHve,
                                                             Plenary Guardian ^ May £,
                                                             MeCloud; Bene/tciaries of the Be
                                                            KMand IBtffledIndigenous Foreign
                                                            PriMe Fondly That: and LMng
                                                             Woman as Created by the Creator

                                                            'AllRights Reserved'
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 39 of 72 PageID# 933




                                   CKmiFiCATE0F8ERVICE
                                       9




     ^yinyfti<u^ajiLaiidteal,aadfaiPi^^noa!Cgwfflifl»llid£biBiP08tBlAettndtewigpvw>ing
     byftettiflmn Fond                                       lave eatified ft#I hive
     eeaedabuesad ooneetoonrorairArajCATIONFaa SPECIAL RBUHFiOz
                   andmsflodbvlheUAFondHwtchMi

     following pcnoot(enlit)0 orllviaemea or womai:


                        MATRIX FINANCIAL SERVICESCORPORATION (£)
                                   51SI OOtFORAIBraUVB
                                       UtOY.MI48098
                                            •ANO-


                                ABiaAILBRUNNB»BS(^)IRE           <0
                              DBA ATTORNEY FOR PLAINTIFF
                                   PHBLAN HALLINAN LLC
                                1017 JOHN F.KENNBTYBLVD
          FHILASBLFHIA TBRRiraRY,FBNNSYLVANIA OOMMONWBALTH1910}
                                           •ANO-
                              THBOFnCBOFIUDICIALFlUNa
                                     RxxRn 284)City HsII
          PHILADBLFHIA mUUmiY,FBNNSYLVANIA 0(»4M0NWBAL1H 19107



    IMoof&ieeiiflon:,          ^                 ^
                                                                   inKiorwaasn
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 40 of 72 PageID# 934
       Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 41 of 72 PageID# 935


                                                                                              www.sunfiederalcu.015



     sQ
     FEDERAL
     Pnpte CaringAbout Peopte


          March 17,2017



         To whom It may concern:

         This letter Is to verify that the Sun Federal Account number 1030066 did not receive a deposit the entire
         year of2011 over$1000.She did not receive a deposit for the amount of$30,000 or the amount
         $70,000.This Information Is to be used for the purposes of verifying funds deposited.
         Sincerely,




        Courtney Gray
        Sun Support Specialist
        1625 Holland Rd
        Maumee,OH 43537
       (419)893-2170 ext.7953




I
                                                                                                                      iS
I!

                                                                                                                      m
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 42 of 72 PageID# 936
 Fraudulent Mortgage Cause No.00135316                         Docket No: 178SCV000I27D




 In the matter of;                                             IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex retatione^ Harold Harris et al.
                                                               DOCKET NUMBER: 1785CV000127D
 vs.



 ANTHONY N. RENZI,et al.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                        AND //VJgEA/CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      ~In the Common Law and for the record-

KNOW ALL MEN BY THESE PRESENTS:

I Harold L. Harris IV ((hereinafter known as 'Principal, competent Sui Juris') INITIAL INVESTOR
ORIGINAL LENDER, MISNOMER BORROWER)on behalf of my non-Ens Legis, living temple, I,
^Principle, competent Sui Juris', do hereby DECLARE all Power of Attorneys by, for and with, these
sole and aggregate Ens Legis, Corporations, Agencies and Agents, Subsidiaries, Representatives,
Employees, Papal Legates known and unknown, listed and unlisted, thereof and herein, and by which
the undersigned Principal constituted attorney for the purpose set forth in said Power of Attorney thru
all contracts with the corporations of the "COUNTY OF WORCESTER, INCORPORATED" and the
"COMMONWEALTH OF MASSACHUSETTS, INCORPORATED" and DITECH Financial, LLC
BANK, FSB, A FEDERALLY CHARTERED SAVINGS BANK." and the "MASSACHUSETTS
BAR ASSOCIATION", "AMERICAN BAR ASSOCIATION" HOUSING AND URBAN
DEVELOPMENT C&L SERVING GROUP to include MASSACHUSETTS COMMONWEALTH-
WORCESTER DISTRICT REGISTRY of Deeds and Records WBCD Loan Number: 828127605
with RECEIPT NUMBER:7014 1820 0000 1772 8022 and Deed Document Id. Number:00135316,
and coded "M" by the Commissioner of Records, Town of HOLDEN Corporation 'Certificate' of
Property 'title' and 'Certificate' of Birth where LICENSES ARE VOLUNTARY and CERTIFICATES
ARE FORCED by sodomy and through a perversion of the laws and therefore under COLOR OF
TITLE and operating under COLOR OF LAW,are:




                                        Page I of 17 Pages   Initiab - Principal:   Thumbprint - Princip:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 43 of 72 PageID# 937

 Fraudulent Mortgage Cause No.00135316                        Docket No: 178SCV000I27D



 In the matter of:                         )                  IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
Ex relationej Harold Harris et al.        )
                                                              DOCKET NUMBER: I785CV0G0127D
vs.                                        )

 ANTHONY N. RENZI,et al.                   )

                                           )

                                           )

                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                            AND NOTICE AND DECLARATION OF NULLIFICATION
                             AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                     AND IN REM CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                     ~In the Common Law and for the record~


                     entirely 9nb               3&ctiohe)i, Cxtingntelieti, Cancelleb,9nb
                                                            anil ^oiti

SsS fiedareb and executed on the date of
                                      |  (^ month.( day in the Lord's year of2017 A.D.,
and by Principal, competent Sui Juris and with praise to the Greatness and Austerity ofour Creator as
so named and called dilferently and known by allative SOCIETIES that came before and exists today in
sanguine, through bond, or forced usuipation, and present the following NOTICE to those who are
connected or functioning in any capacity related herein to this fraudulent and Claimed matter;

      1) Vatican City and allative Papal City-States and Papal Legates
      2) The UNITED STATES OF AMERICA, INCORPORATED, its agents and agencies and
         subsidiary E Pluribtis Unum states
      3) The "COUNTY OF WORCESTER,INCORPORATED"
      4) The "WORCESTER COUNTY SHERIFF'S DEPARTMENT,INC." aka "THE WORCESTER
        COUNTY SHERIFF'S OFFICE"
   5) "DITECH FINANCIAL, LLC"
   6) The "DEPARTMENT OF URBAN DEVELOPMENT & C&L SERVING CORPORATION"
   7) The"DEPARTMENT OF THE UNITED STATES TREASURY,INCORPORATED"
   8) The "INTERNAL REVENUE SERVICE,INCORPORATED"
   9) The "COMMONWEALTH OF MASSACHUSETTS,INCORPORATED,"and ALL ITS, SUB
        AGENCIES,SUBSIDIARIES BOTH POLITICAL & CONTRACTUAL
   10)The "FEDERAL TRADE COMMISSION,INCORPORATED"
   1 l)The "FEDERAL RESERVE,INCORPORATED"
   12)The "DEPOSITORY TRUST CORPORATION.INCORPORATED"




                                       Page 2 of 17 Pages   Initials - Principal:   Thumbprint - Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 44 of 72 PageID# 938

 Fraudulent Mortgage Cause No.00135316                        Docket No: I78SCV000127P



 In the matter of:                         )                  IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
 Ex retatione, Harold Harris et al.        )
                                                              DOCKET NUMBER: 1785CV000127D
 vs.                                       )

 ANTHONY N. RENZI,et al.                   )

                                           )

                                           )

                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                               AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAUESTATES
                     AND IN REM CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      ~In the Common Law and for the record-

       13)The"SECURIUBS AND EXCHANGE COMMISSION,INCORPORATED"
       14) The "UNITED STATES DEPARTMENT OF TRANSPORTATION"
       15)The"AMERICAN BAR ASSOCIATION,INCORPORATED."
       16)The"MASSACHUSETTS BAR ASSOCIATION,INCORPORATED."
       17)The Ens Legis d/b/a "Officers and Directors, Agents, Employees" of"DITECH FINANCIAL
          LLC"
       18)"BANK FOR INTERNATIONAL SETTLEMENTS,INCORPORATED",and
       19) The"INTERNATIONAL MONETARY FUND,INCORPORATED".


it itf Setlareb, that any Warrant, Contract, ailogeb jFinandal ©bligation, ®rbcr,
decnntp, WCC or.ifion-ttCC ^ecnntp intereirto or ®tbet iBegotlabte inotrnment in lieu
of gold or silver as currency or any action against Principal, competent Sui Juris, and for any cause,
contract, assignment or matter and from anyone other than Principal, competent Sui Juris and signed by
any man or woman or Ens Legis^ agent or person and if someone, on behalf of the natural being, signed
whether Ens Legisy man or woman or agent or person and any other than *Principal, competent Sui
Juris' where said iiotice Stth declaration 0i 3Rebocation & 3Botocr                                 gtoomep is made
public by publication through submitting and communicating this NOTICE to PAPAL LEGATES,
AGENTS, AGENCIES, CORPORATIONS AND SUBSIDIARIIES and all other PROXIES and
THIRD PARTIES inteijecting, forcibly or otherwise, in this matter and for all matters and allative
causal claims directed and related to Principal, competent Sui JuriSy is NOTICED and NULLIFIED
through the perversions of the law through Sodomy, Fraud, Corruption, RICO and all other unnatural
criminal acts and is extinguished, canceled and made NULL AND VOID; and




                                                                                                              •S(.
                                        Page 3 of 17 Pages   Initials - Principal: I   ' Thumbprint - Principal:'
    Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 45 of 72 PageID# 939

  Fraudulent Mortgage Cause No.00135316                        Docket No: I78SCV000127D




  In the matter of:                                            IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
  Ex reiatione^ Harold Harris et al.
                                                               DOCKET NUMBER: 1785CV000127D
  vs.



  ANTHONY N. RENZI,et al.




                  NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                              AND NOTICE AND DECLARATION OF NULLIFICATION
                               AND NOTICE TO CEASE AND DESIST OF ESCHEAT
                AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                        AND              CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                       -In the Common Law and for the record-



 jFurtJer, by this AaXitt gnb Bedaration                     j^ttUIftcation and where ail subsequent attempts to
 contract Principal, competent Sui Juris, without consideration of Principal, competent Sui Juris, *Right
 to Refuse* to contract is 'without full disclosure* and 'just compensation*; and

 jFurtJcr, where any copy of alleged written or conjectured "ISarrBtltSl" or                                     or
  3nil0tC(l( or "SSlUff* or                          or               and mailed by United States Postal or posted
 electronically on a United States* agency*s website to Principal, competent Sui Juris, is an admission
 and primafacie evidence ofiiuUlftcation.

             all copies presented by the sodomites and their corrupt institutions assume facts which are
 not in evidence in the official and authenticated record and in this, or any matter to include any bond or
 negotiable instrument created as a result of any 9lr(e£(ion Contract or Jfranllttlentlp Contnbeh
Contract from any 'Power of Attorney* with Principal, competent Sui Juris, and for the profit of
anyone other than Principal, competent Sui Juris and without compensation to Principal, competent Sui
Juris, nor fiill disclosure of said profit, is prima facie evidence of 3RacfeOtecr Snftnenceb Corrupt
^r^ant^attonO                   and jTraub committed on the Principal, competent SuiJuris, his estates and
future heirs:




                                         Page 4 ofl7 Pages   Initials - Principal:   M   Thumbprint•Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 46 of 72 PageID# 940

 Fraudulent Mortgage Cause No. 00135316                        Docket No: 178SCV000127P




 In the matter of:                                             IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex relatlone, Harold Harris et al.
                                                               DOCKET NUMBER: 1785CVOOOi27D
 vs.



 ANTHONY N. RENZI,etal.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLinCATION
                               AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL.ESTATES
                     AND       CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      -In the Common Law and for the record-



jfurtjcf ,                            that these said and named sole and aggregate Ens Legis^ Corporations,
Agencies(their Agents)and Subsidiaries(Conglomerates)and Employees (staff and contracted) and all
derivatives of their names and likeness thereof herein, are NOTICED specifically ofthis HoUu lanb
getlaratfen ^^nlKfitarton and unlawful and unnatural SODOMIZATION through the creation
of perverted ENS LEGIS tides provided at birth evidenced by                           Cettlftcatesl and Sodal
decuntp              aka Seraritp UnUxzsstA and atoe JSatedal a^siertionsf Ptnhtng
Conttactg that were entered at the time the de Jure PRINCIPAL, although now being competent sui
juris man/woman were under a LEGAL DISABILITY at the created time; and

W^tVttOVt, by these said unlawful and nefarious, profane and sodomizing actions committed upon the
man/woman while under a legal disability, upon entrance into the natural Earth and continually held
under                StttCfilSl 9nb CoErdOtt to continue operating under jFotttb JfablElp SbEltttfteb
tffdleg, known primarily as iiegtO, fBUlcEt janb Sfrican Smtvitm, but not limited thereto, this
herein NULLIFICATION by Jublfc ijottce                   ^nUiiitation obligates all Sodomizing
Conspirators aka Colonizers and Descendants of the Original Colonial Occupiers to CEASE ail false
and unenforceable fraudulent claims, assignments, et cetera granted by fraudulent laws contrived
against the Indigence Peoples to disenfranchise and dispossess and situated upon the American lands
and Indigenous Peoples for approximately(®toO ilnnbreb ailb .^metp-ftrce)293 years beginning
with the 1724 Silacb Cobesl.




                                        Page 5 of 17 Pages   Initials - Principal   Thumbprlnt > Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 47 of 72 PageID# 941

 Fraudulent Mortgage Cause No.00135316                         Docket No; 178SCV000127P



 In the matter of:                          )                  IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex reiaiione^ Harold Harris et al.         )
                                                               DOCKET NUMBER: I785CV000127D
 vs.                                        )

 ANTHONY N. RENZI,et al.                    )

                                            )

                                            )

                  NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
                AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                        AND IN REMChXmS AND COLONIAL RIGHTS TO POSSESSION
                                      --In the Common Law and for the record-

JfurtJct, 3t          SeclatBll, that any attempts by any man or woman. Ens Legis or agents thereof, to
transmit NULLIFICATION documents to Principal, competent Sui Juris via U.S. Mail, or by any
other means, ALL such transmissions shall be treated as proof and evidence of predicate acts to
racketeering and conspiracy to intentionally engage in a pattern of racketeering activity, in violation of
the codified Federal RICO laws at 18 U.S.C. 1964 et seq. ("RICO" is the accepted legal acronym for
the Racketeer-Influenced and Corrupt Organizations Act.) Mail NULLIFICATION is a RICO
predicate act. See 18 U.S.C. 1964(CIVIL)and the American Declaration on the Rights of Indigenous
Peoples, effective date June 15, 2016 and United Nations Declaration on the Rights of Indigenous
Peoples which declares and supports the authority and right of Indigenous People to "f/ie full
enjoyment, as a collective or as individuals, of all human rights and fundamental freedoms as
recognized in the Charter of the United Nations, the Universal Declaration of Human Rights and
International Human Rights Law
SrttClB 8.1. Indigenous peoples and individuals have the right not to be subjected to forced
assimilation or destruction oftheir culture.
9rttcU 8.2States shall provide effective mechanismsfor prevention of, and redressfor:
        (a) Any action which has the aim or effect of depriving them of their integrity as distinct
peoples, or oftheir cultural values or ethnic identities;
        (b) Any action which has the aim or effect ofdispossessing them oftheir lands, territories or
resources;
        (c) Any form offorced population transfer which has the aim or effect of violating or
undermining any oftheir rights;
      (d)Anyform offorced assimilation or integration;
      Anyform ofpropaganda designed to promote or incite racial or ethnic discrimination directed

 United Nations Declaration on the Rights oflndigenous Peoples, Art. I.




                                        Page 6 of 17 Pages   Initials - Principal: niiln   Thumbprint - Principal;
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 48 of 72 PageID# 942

 Fraudulent Mortgage Cause No.00135316                        Docket No: 178SCV000127P



 In the matter of:                         )                  IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
 Ex reiatione^ Harold Harris et al.        )
                                                              DOCKET NUMBER: 1785CV000127D
 vs.                                       )

 ANTHONY N. RENZl,et al.                   )

                                           )

                                           )

                  NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
                AND ALL ALIEN PROPERTY FIEFPOM AND FREEHOLDS AND REAL-ESTATES
                        AND //V/?£/>/CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      --In the Common Law and for the record-

against them.

9tticU 10 Indigenous peoples shall not be forcibly removed from their lands or territories. No
relocation shall take place without the free, prior and informed consent of the indigenous peoples
concerned and after agreement on just andfair compensation and, where possible, with the option of
return.



lartide 26
1. Indigenous peoples have the right to the lands, territories and resources which they have
       traditionally owned, occupied or otherwise used or acquired.
2. Indigenous people have the right to own, use, develop and control the lands, territories and
       resources that they possess by reason oftraditional ownership or other traditional occupation nor
       use, as well as those which they have otherwise acquired.
3. States shall give legal recognition and protection to these lands, territories and resources. Such
       recognition shall be conducted with due respect to the customs, traditions and land tenure systems
       ofthe indigenous peoples concerned.


Jfurt^ier , 3t M Sedareb, that Private Power of Attorney Agreement(s) granted to Attomey-in-
fact(s), and from Principal, competent Sui Juris, is noticed publicly that dishonour of this                         flnb
declaration            3Rebocation d&f Sofager ^ Sttomtp and by Jforce, JBnreOtf, tCbteat,
dobomiMns» tSncberp                   9np ®tber ^uQtfication or ^oib^Snltto act in the coercion to
contract Principal, competent Sui Juris, to any foreign jurisdiction and agents thereof, or contract




                                        Page 7 of 17 Pages   Initials - Principal:
                                                                             Ipal: tnLn.   Thumbprint - Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 49 of 72 PageID# 943

  Fraudulent Mortgage Cause No.00135316                        Docket No: 1785CV000I27D



 In the matter of:                          )                  IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex relatlone^ Harold Harris et al.         )
                                                               DOCKET NUMBER: 1785CV000I27D
 vs.                                        )

 ANTHONY N. RENZI,et al.                    )

                                            )

                                            )

                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAUESTATES
                     AND //Vi?£it/CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      ~In the Common Law and for the records-

Principal, competent Sui Juris while Principal, competent Sui Juris was not under a legal disability and
wthout warrant or other negotiable instrument issued by any corporate representative acting in
judgment ofPrincipal, competent Sui Juris and without Principal, competent Sui Juris'consent to agree
to the conspiracy of, or the engagement of, any act to kidnap, extort, racketeer, and require subservience
of Principal, competent sui Juris through use and application and operation of Colot                 KsfttJ
resulting in the loss of freedom, liberty, chattel and real property and the substance of Principal,
competent Sui Juris, as a living man or woman given life and breath provided by the sole Creator and
NOT subjected to colonial oppressors and dispossessors who have operated using the fear of GOD
{^ObcmniBnt (^rbinsntE Stparbncnt), is subject to Aflldavit of Criminal Complaint filed
publicly and served by Article III court declaration and immediately and against any said
perpetrator(s) engaging said acts with the intent to harm or actual cause of harm to Principal, competent
Sui Juris, directly or indirectly, intentionally or by mere "happenstance" or simple "Negligence" or
"Ignorance".

^^erefore, this ^otite 3nli Sedararton &t &etiocatioii &l 38otDet  ^ttornep gnh
Sortie gnb Seclaradon &t                l3nb ^orite Co Cea^e iSnti Seghtt aiiatm
events being orchestrated by allative listed above perpetrators declares Principal, competent Sui Juris,
the right to refuse to contract and declares Principal, competent Sui Juris, the right ofrefusal ofcontract
for, in and of, this cause and by this NOTICE AND DECLARATION OF REVOCATION OF POWER
OF ATTORNEY AND NOTICE AND DECLARATION OF NULLIFICATION AND NOTICE TO
CEASE AND DESIST[Docket Number#: 1785CV000127D]and with all reservation of rights and for
this corporate administrator.

tH^ereCore, Principal, competent Sui Juris, declares this Jiottce                          Ccage jgnb              by



                                        Page 8 of 17 Pages                      ml
                                                             Initials - Principal: nut   Thumbprint - Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 50 of 72 PageID# 944

  Fraudulent Mortgage Cause No.00135316                        Docket Not 178SCV000I27P




 In the matter oH                                              IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex relatlone^ Harold Harris et al.
                                                               DOCKET NUMBER: I785CV000127D
 vs.



 ANTHONY N. RENZI,etal.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAUESTATES
                     AND //V^EA/CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      ~In the Common Law and for the record~

 reservation of all rights and by Principal, competent Sui Juris\ Signature and Life Seal of this
 declaration and by jjotite 2^ Seclaratton                         3RebOCation         Botoer 0i gttomcp and
 further by AUTHORIZING this herein NOTICE to further OPERATE as an INJUNCTION for the
sodomizing conspirators to CEASE allative unlawful and unconstitutionally violating acts conunitted
upon Principle, competent Sui Juris'fundamental rights, who has DECLARED OWNERSHIP and
POSSESSORY rights at the age of maturity to possess ownership of the
and who have not granted any voluntary permission for the unlawful access of allative accounts
associated with the Jiixtfy                                  is made public in said cause and of any public notice
of NULLIFICATION obligation, attempt, force, harassment, conspiracy, and by any means to include
mail or personal appearance, personal service and by any agent or representative acting in collusion and
by conspiracy, and without loss of personal quality of life or interruption of any contracted service or
standard conducive to any comfort of living of Principal, competent Sui Juris or Principal, competent
Sui Juris' heir and assigns or TRUSTS as is afforded to said corporations taking comfort in sodomizing
and forcing provisions from NULLIFICATION contracts by claiming Principal signature and without
Principal benefitting, or receiving any consideration and on behalf of said corporations or by said
corporations or by any subsidiary, agent, employee or representative of the corporations of the
"COUNTY OF             WORCESTER, INCORPORATED." and                                the "COMMONWEALTH OF
MASSACHUSETTS,INCORPORATED." acting in any statutory or corporate administrative capacity,
thereof, and considered liable in both a corporate and personal capacity, to engage Principal, competent
Sui Juris, in any contract, cause or matter by the voiding of consent of Principal, competent Sui Juris.
Jforcb^mtOtE, and particularly due to Principal, competent Sui Juris', unknown and forced
disinheriting INDIGENOUS STATUS and codified status of the Black Codes and therefore unlawful
attempts at disinheriting the Aboriginal Indigenous Principal, competent Sui Juris for the sole benefit of
enforcing White Supremacy and Colonialism, resulting in IDENTIFY THEFT of the original




                                        Page 9 of 17 Pages   Initials - Principal      Thumbprint - Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 51 of 72 PageID# 945

 Fraudulent Mortgage Cause No.00135316                       Docket No: 178SCV000I27D




In the matter of:                                            IN THE COURT OF COMMON PLEAS

                                                             WORCESTER COUNTY,SUPERIOR COURT
Ex reiatlone, Harold Harris et aI.
                                                             DOCKET NUMBER: I785CV000I27D
vs.



ANTHONY N. RENZI,etal.




                NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                            AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
              AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                       AND mREM CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                     -In the Common Law and for the record-

inhabitants of the Americas.
iiotice-witness of this Jiotite gnb Betlaration           3Rcbocation (Pf 38otocr   Sttoxntp gnh
Hotitt jgnb Setlaration 0i iittlKfitarion iSnb iiorice Co Ceane iSnb Segltft does not
constitute consent to any adhesion contracts for the corporations of the "COUNTY OF WORCESTER,
INCORPORATED" or the "COMMONWEALTH OF MASSACHUSETTS, INCORPORATED" and
all SUBSIDIARIES, AGENCIES, AGENTS,et cetera thereof, where all matters are Publicly Declared
under the jurisdiction of the Lex, Cannon Laws, and Common laws of the Colonial Operating
Govemment(s)and Ens Legis situs at America.

        Without Prejudice



By:                                   L                                            Date:
       Autograph of:
       Principal, Competent Sui Juris
      *A1I Rights Reserved'




                                      Page 10 of!7 Pages   Initials - Principal
                                                                           ipal:           Thumbprint - Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 52 of 72 PageID# 946

  Fraudulent Mortgage Cause No.00135316                       Docket No: 178SCV000t27P




  In the matter oH                                            IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
  Ex retatione^ Harold Harris et aL        )
                                                              DOCKET NUMBER: I785CV000127D
  vs.                                      )

  ANTHONY N. RENZI,etal.                   )

                                           )

                                           )

                  NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
                AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                        AND IN REM CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      -In the Common Law and for the record-




                                          3fitrat/i8kltnotoldnn«ent

 Cowmontoeattli                                                                     )

                                                           Count?

 On This Day                 And Month Of                                    .And Year Of20/7A.D.. I, In propria
 persona                2) H/9-R^fS\ , Did Personally Appear Before Me, Is Known To Be The
 Natui^ Man/Woman, Indigenous And Aboriginal To The Americas, Non-Ens Legis, Operating In The
 Requisite Capacity For Autograph And Execution Described Herein, Who Executed The Foregoing,
 Acknowledged The Contents Thereof; And Executed The Same As His/Her Free Act And Deed.
 Subscribed And Agreed To Before The Undersigned, I Present:



                                                                                    Seal/Stamp
"^Notary Signature, All Rights Reserved


                                                                                                            LOIS M. BAHO
                                                                                                               KotaryPUbfio
             H-             H-c:>                            My commission expires:                    ComrTKKNvsaAh ot-Msaaatfiusatts
                                                                                                                        3Q24




                                       Page II on7 Pages    Initials - Principal:         Thumbprint - Principal:
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 53 of 72 PageID# 947

 Fraudulent Mortgage Cause No.00135316                         Docket No: 1785CV000127P




 In the matter of:                                             IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY.SUPERIOR COURT
 Ex relatione^ Harold Harris et al.
                                                               DOCKET NUMBER: n85CV000127D
 vs.



 ANTHONY N. RENZI,etal.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                     AND iNREMCLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      -In the Common Law and for the record-

Printed name of Notary

                                                Broot of &ertitce

'•              M ■ lo^               the undersigned witness, hereby certify that on the date listed below as
date of certificate, I in fact witnessed the undersigned Principal, competent Sui Juris, sender mail and
post in the facilities ofthe United States Postal Service the attached documents Listed herein:




Revocation of Corporate and Power of Attomey/Agent Document




Prior to witnessing the sender mailing the said envelopes, I personally witnessed the below sender place
the attached documents in the envelopes. I certify and affirm to the fact that the attached documents
were actually contained in the envelopes/packages:

Him:


Revocation of Corporate and Power of Attomey/Agent Document




                                        Page 12 ofl7 Pages                      M
                                                             Initials - Principal   Thumbprint - Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 54 of 72 PageID# 948

 Fraudulent Mortgage Cause No.00135316                        Docket Nor 178SCV000127D




 In the matter of;                                            IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
 Ex reiatione^ Harold Harris et al
                                                              DOCKET NUMBER: 1785CV000I27D
 vs.



 ANTHONY N. RENZI,et al.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                         AND NOTICE AND DECLARATION OF NULLIFICATION
                          AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                     AND IN REMCLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                     -In the Common Law and for the record-




Jfurtjcr, I certify that the sender prepared the envelopes with the proper amount of postage, in
accordance with the Uniform Postal Act (UFA), protected and operating under the Uniform Postal
Union (UPU) with his/her correct return address, and the envelope/package was addressed as stated
below. These documents were sent to the following:

        NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
         AND NOTICE AND DECLARATION OF NULLIFICATION AND NOTICE TO
                                            CEASE AND DESIST:



       Autographed and Witnessed by:                         ^                                         ^ on this
       J O (day)ofour Lord,in theX^kgWW^/^ (month),and year of20/^,D.
The name of the first addressee is: ANTHONY N. RENZI at: WALTER INVESTMENT
MANAGEMENT CORP,3000 BAYPORT DRIVE,#1100 TAMPA,FL 33607. This mailing to first
addressee is sent by Principal, competent Sui Juris as sender. This mailing is sent by certified or
tracking mail number #7014 1820 000 1772 8022, where this mailing is for entry into the court record.




                                       Page 13 of 17 Pages   Initials - Principal:   M   Thumbprint > Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 55 of 72 PageID# 949

  Fraudulent Mortgage Cause No.00135316                       Pocket No; 1785CV000I27D




 In the matter of:                                            IN THE COURT OF COMMON PLEAS

                                                              WORCESTER COUNTY,SUPERIOR COURT
 Ex relatione^ Harold Harris et al.
                                                              DOCKET NUMBER: 1785CVOOOI27D
 vs.



 ANTHONY N. RENZl,et al.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFPOM AND FREEHOLDS AND REAL-ESTATES
                        AND mREMCLXmS AND COLONIAL RIGHTS TO POSSESSION
                                      ~In the Common Law and for the record~

 The name of the second addressee is the DEPARTMENT OF HOUSING AND URBAN
 DEVELOPMENT C & L SERVICE CORP /MORRIS -GRIFFIN CORP 2488 E 8IST STREET,
 SUITE 700 TULSA,OK 74137. This mailing to second addressee is sent by Principal as sender.
 This mailing is sent by certified mail number #7014 1820 000 1772 8039 where this mailing is for entry
 into the court record.

The name ofthe third addressee is: BENJAMIN M. GREENE at: MCCARTER & ENGLISH,LLP,
265 FRANKLIN STREET,BOSTON,MA.02110. This mailing to third addressee is sent by Principal,
competent Sui Juris as sender. This mailing is sent by certified or tracking mail number #7013 1710
0001 2749 5970, where this mailing is for entry into the court record.

The name of the fourth addressee is: THOMAS GIBBONS
at: THE BNY MELLON 225 LIBERTY STREET NEW YORK,NY 10286. This mailing to fourth
addressee is sent by Principal, competent Sui Juris as sender. This mailing is sent by certified or
tracking mail number #7013 1710 0001 2749 6007, where this mailing is for entry into the court record.
The name of the fifth addressee is: PAUL DONOFRIO at: BANK OF AMERICA 100 N. TRYON
STREET,CHARLOTTE,NC 28255. This mailing to fifth addressee is sent by Principal, competent
Sui Juris as sender. This mailing is sent by certified or tracking mail number #7013 1710 0001 2749
5987, where this mailing is for entry into the court record.

The name of the sixth addressee is: DANIEL WICKEY at: HOMEBRIDGE FINANCIAL SERVICES,
INC., 194 WOOD AVENUE SOUTH. NINTH FLOOR,ISELIN, NJ 08830. This mailing to sixth
addressee is sent by Principal, competent Sui Juris as sender. This mailing is sent by certified or
tracking mail number #7013 1710 0001 2749 5994, where this mailing is for entry into the court record.




                                       Page 14 ofl? Pages   Initials•Principal    Thumbprint - Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 56 of 72 PageID# 950

 Fraudulent Mortgage Cause No.00135316                         Doeket No; 1785CV000127P




 In the matter of:                                             IN THE COURT OF COMMON PLEAS

                                                               WORCESTER COUNTY,SUPERIOR COURT
 Ex reiatione, Harold Harris et al.
                                                               DOCKET NUMBER: I785CV000I27D
 vs.



 ANTHONY N. RENZI,et al.




                 NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                             AND NOTICE AND DECLARATION OF NULLIFICATION
                              AND NOTICE TO CEASE AND DESIST OF ESCHEAT
               AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                     AND fNREAf CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                      -In the Common Law and for the record-


The name ofthe seventh addressee is: JOHN FISCHER at: BAYVIEW LOAN SERVICING,LLC,
4425 PONCE DE LEON BLVD.,5™ FLOOR. This mailing to seventh addressee is sent by Principal,
competent Sui Juris as sender. This mailing is sent by certified or tracking mail number #7013 1710
0001 2749 6014, where this mailing is for entry into the court record.

THOMAS P. CIALINO,ATTORNEY,BLANK ROME LLP One Logan Square 130 North 18th Street
Philadelphia, PA 19103-6998

DAVID A. ARMSTRONG,ChiefofPolice, Holden Massachusetts Police Department
Public Safety Building, 1370 Main Street, Holden MA 01520

HECTOR H. BALDERAS,AGO,State ofNew Mexico Office ofthe Attorney General
i 11 Lomas Blvd. NW,Suite 120 ALBUQUERQUE,NM 87102

OFFICE OF THE GOVERNOR,SUSANA MARTINEZ,490 OLD SANTA FE TRAIL, ROOM 400,SANTA FE,
NM 87501


GARY L. TILLET, Walter Investment Management Corp. 3000 Bayport Drive, Suite 1100 Tampa, FL 33607
JOHN C. CHAPMAN,Undersecretary, Office of Consumer Affairs and Business Regulation
Ten Park Plaza, Suite5170 Boston, MA 02II6

MAURA HEALY,AGO,One Ashburton Place, Boston, MA 02108-1518

WILLIAM FRANCIS GALVIN,Secretary of the Commonwealth of Massachusetts, McCormack
Building, One Ashburton Place, Boston, MA 02108




                                       Page 15 of 17 Pages   Initials - Principal:   A   Thumbprint - Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 57 of 72 PageID# 951


Fraudulent Mortgage Cause No.00135316                        Docket No; 1785CV000127D




In the matter of:                                            IN THE COURT OF COMMON PLEAS

                                                             WORCESTER COUNTY,SUPERIOR COURT
Ex reiatione^ Harold Harris et aL
                                                             DOCKET NUMBER: 1785CV000127D
vs.



ANTHONY N. RENZI,et al.




                NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                           AND NOTICE AND DECLARATION OF NULLIFICATION
                            AND NOTICE TO CEASE AND DESIST OF ESCHEAT
              AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                    AND IN REM CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                    ~In the Common Law and for the record-



SHERIFF LEWIS G. EVANGELIDIS, WORCESTER COUNTY SHERIFF'S OFFICE,240 MAIN
STREET, WORCESTER,MA 01608

JA RITA JOHNSON,Operations Manager, Doc. Perfection, Department of the Treasury,INTERNAL
REVENUE SERVICE Stop 6055 C-1 Kansas City, MO 64999

FEDERAL BUREAU OF INVESTIGATION 201 Maple Street, Chelsea, Massachusetts USA 02150

BISHAR A. HUSSEIN,DIRECTOR GENERAL,UNIVERSAL POSTAL UNION, Weltpoststrasse 4,
3015 Bern Switzerland

MEGAN BRENNAN,POSTMASTER GENERAL, United States Postal Service,475 L'Enfant Plaza
SW,Washington DC 20260-0010




                                      Page 16 of 17 Pages                     M
                                                            Initiab - Principal   Thumbprint - Principal:
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 58 of 72 PageID# 952


 Fraudulent Mortgage Cause No.00135316                           Docket No: 1785CV000127D



In the matter of:                          )                     IN THE COURT OF COMMON PLEAS

                                                                 WORCESTER COUNTY,SUPERIOR COURT
Ex relatlone^ Harold Harris et at.         )
                                                                 DOCKET NUMBER: 1785CV000127D
vs.                                        )

 ANTHONY N. RENZI,et at.                   )

                                           )

                                           )

                NOTICE AND DECLARATION OF REVOCATION OF POWER OF ATTORNEY
                            AND NOTICE AND DECLARATION OF NULLIFICATION
                         AND NOTICE TO CEASE AND DESIST OF ESCHEAT
              AND ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS AND REAL-ESTATES
                    AND //V^EAf CLAIMS AND COLONIAL RIGHTS TO POSSESSION
                                     ~In the Common Law and for the record-



Under Natural Law, The Laws of Custom, International Law and the Common Laws of the living man
and woman and for the records of allative Papal City-States and Ens Legis created with or without the
permission and authority ofsaid Papal authority, this Certificate ofService is executed by:



Witness Autograph:
Date of Certif!cate:'^^K^/g,^                         y

                                            All Rights Reserved,
                                 At Arm's Length Dealings Without Prejudice.


Witness Name (printed):        eU-eA/

Date of Mailing;                          /O.                7




                                       Page 17 of 17 Pages                     M
                                                             Initials - Principal; TIL^f   Thumbprint - Principal:
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 59 of 72 PageID# 953




                                  LIST OF DEFINITIONS



For the purpose of this Notice and Declaration of Revocation ofPower of Attorney the following
definitions apply:
   1) *Agency* means each authority ofthe Government of the United States, whether or not it
      is within or subject to review by another agency, and also includes:
           a. The Congress
           b. The Courts ofthe United States;
           c. The governments ofthe territories or possessions within and of the United States;
           d. The government ofthe District ofColumbia;
           e. Agencies composed of representatives, in whatever capacity, of the parties or of
              representatives oforganizations the parties to the disputes determined by them;
           f. Courts martial and military commissions
           g. Military authority exercised in the field of time of war or in occupied territory
              (especially the Americas);
   2) 'Claim*, means to demand as one's own. An assertion;
   3) 'Color of Law', means the appearance or semblance of being lawful, valid, or right,
       without the substance oflegal right;
   4) 'Colorable', means that which has or gives color. That which is in appearance only, and
      not in reality, what it purports to be. That which is counterfeit, feigned, or having the
       appearance of truth;
   5) 'Corporation' means an artificial person or legal entity created by or under the authority
      ofthe laws ofa state or nation composed in some rare instance of a single person and his
       successors, being the incumbent of a particular office, but ordinarily consisting of an
      association of numerous individuals, who subsist as a body politic under a special
      denomination, which is regarded in law as having a personality and existence distinct
      from that ofits member(s)and which is by the same authority, vested with the capacity of
      acting in several respects, however, numerous, as a single individual. An artificial being,
      endowed with the capacity of perpetual succession and the rights and protections afforded
      a living being;
  6) ^Etts Legts* means a creature of the law; an artificial being as contrasted with a natural
     being. Applied to corporations, agencies, entities, deriving their existence solely and
      entirely from the laws created by man;
  7) 'Incorporation' means the act or process of forming or creating a corporation; the
     formation of a legal or political body with the quality of perpetual existence and
     succession, unless limited by the act of incorporation;
  8) 'Living Being' means a man or woman or one naturally created through the fertilization
     ofan egg OF'XX' by sperm ofan 'XY'and possessing 'XY'or'XX'chromosomes;
  9) 'Person', includes an individual, partnership, corporation, entity, association, society, or
      public or private organization other than an agency;
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 60 of 72 PageID# 954




   10)*Party', includes a person or agency named or admitted as a party, or properly seeking
      and entitled as of right, through jurisdiction and/or lawful standing, as a party, in an
      agency proceeding, and a person or agency admitted by an agency as a party for limited
      purposes;
   1 l)*Principal* means the rightful source or authority or right who gives authority to others,
       knowingly or unknowingly, and without whom others, such as agents, attorneys, would
      fail to benefit;
   12)*Rule', means the whole or part of an agency statement of general or particular
      applicability and future effect designed to implement, interpret,or prescribe dejure law;
   13)*Sodomite% means a living man or woman who engages routinely in the act of
      demoralizing abuse and unnatural trespass ofothers;
   14)'Sodomize*, means to engage in unnatural and demoralizing actions.
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 61 of 72 PageID# 955




          Pennsylvania
           HUMAN REUTI0N8 COMMISSION


                       PENNSYLVANIA HUMAN RELATIONS COMMISSION
             PUBLIC AMOMMODAnONS DISCRIMINATION QUESHONNAIRE
1. YOUR CONTACT ^FORMATION

                       .1.
Address                %                 .9.
                    City                           State /
                                                   state                         zfp Code
                                                                                 Zip cod
Phone Number:(H)              AAA                                 ^ce|lj
(W)                  ^///                  May we call you at work? 0 Yes ..Q No
E-mall address:
Name, address and phone number of a person, who does NOT live with you and will know how
to contacbYOu:
Name<^,^j^j*,^^fj4gsWy                             Phone Number g*»
Address                                                   »»/jr                          ,iu/^ Mto
                     / ,/, ^Street                           y                     Apt
                                               c                                i4i6'^
                    city                       "^Cey                             Zip Code
E-mail address:

2* AGAINST WHAT BUSINESS* OR ORGANIZATION DO YOU WANT TO FILE YOUR
COMPLAINT?



Name—                      r ltMn//^A»/T>29Ze/a/                        /i/i

Address                                            Afk                                    PA         i»mS
                     Street   ^          '/                       oSp                    State       Zip Code
Phone Number                            '9-aaD E-mall address
IVpe of business.
                    (•Fw'exdmple, restauiant theater, d                        or local government agency, etc)


The Pennsylvania county where you were harmed:



                                               ~ ^" PA Puhlte Accommodation Dtocrlmlnation Questionnaire, Rev. 6«13
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 62 of 72 PageID# 956



 3. DESCRIBE HOW YOU WERE HARMED,AND WHEN,SO WE CAN DETERMINE
    IF WE CAN ASSIST YOU.* Check all that apply.
Ztha                    you Were harmed best^die discriminatory event or action:
       nlsslon reftised —                0Re-admlsslon refused
d Eviction (forced to leave)                 IH Accused of shoplifting
□ olfFerent price charged for goods or service
 EZjDifrerent service                        B^Servlce
                                             bdSer\    denied
 [H Priveleges revoked                  Surveillance (you were followed or watched)
MRdaal profllina

13 Different terms/conditions of contract
O Different terms/conditions of safe
13 Different terms/conditions of service
D Different tenns/conditlons of goods
 n Harassment (Complete #9 If you were harassed.).
[H Denied access related to a disability
Q Denied reasonable accommodation for a disability _____
n Interpreter denied (American Sign Language or other language)
    Discriminatory notice or ad displayed or published
OTHER, please be specific;

                               OF ASrf DOCUMENTS SUCH M AN AD, LETTER , lUcEIPT,
   CONTRACT, BTC» TO BACK UP WHAT YOU ARE SAYING.

                                 TREATED DIFFERENTLY (DISCRIMINATED AGAINST)
   BECAUSE OF ANY OF THE CHARACTERISTICS BELOW?
The rammission can Investigate your complaint only If you believe you were treated differently
and harm^ because of your race, color, religion, ancestry, sex, national origin, disability or
the use, handling or training of a guide or support animal for blindness, deafness or physical
disability. FOr example, If you feel you were treated worse than someone else because of your
race, please Indicate race as the reason. If you feel you were treated differently because of your
race and s^, please check both race and sex. Only check those reasons which explain why
you were harmed. Also, please Identify your race, color, religion, national origin or ancestry,
etc. If you were discriminated against based on those factors.
n Male [SFOmaie EH Pregnant
                                             - 2 -
                                                     PA Public AccommoilBtfon OiscrimlnBtlon Qua8tlonnBlr«, Rev. 8-13
     Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 63 of 72 PageID# 957




                ^*ntn^ Am*g(i'it                         Bl Color /L.,^
                                                         Cfc
    5^"®'®"            —                         BAncesy                       9                 Aimmm
    13 National Origin (country in which you were bom)             /»,JJiJL.
    n Association with a person of a different race than your own:
       Your race                          the other person's race
    G Use of a guide or support animal for disability (please complete #6)
    G Handling or training of a support animal for disability (please complete #6)
   G Other(please specify)
   G I have a disability,(please complete #6) Gute manager, etc. treats me as If I am disabled.
   GI had a disability In the past, (please complete #6)
   GI have a relationship or association with someone who has a disability,(please complete #6)
   G RETALIATION
   If you believe you were harmed because you complained about what you believed to be
   unlawful dl^mlnation, because you filed a complaint about unlawful discrimination, or because
   you assisted someone else In complaining about discrimination, please complete the following
    information.
    Date you filed a complaint with the PA Human Relations Commission
   If you filed a complaint with another agency, list the ^enc/s name and date of filing:


    Date yoacomplained about dlscrlmmatlon^nd person you complained to(name and positl^):

    Date you assisted someone In complairifhg about^scrfmlnatlon                                                     ^3

   5. STATE THE REASONS THE MANAGER,BUSINESS OWNER,ETC. GAVE FOR THE
       ACTIONS THAT HARMED YOU.




    Who told you about the reasoning for the action? Include his or her p^l^^n or title.
^When were you told about the art^ken against you7_^^^Z^,a sfl                                            M ^/a
                                                      _
                                                              a'       ,         Date(s)        .
    If you were given no reason, please cheek here. U                                 C4^<
1^'Regarding how you were harmed, please identify a person or persons who were treated better
    than you. For example, you were charged a dlf^ent price for items in a departmentstore than
    other customers, and you are wearing religious garments that identify your religion as different
                                               -3- PA Public Acecmmodation Discrimination QuestionnBiro, Rev. S-IS
 from theirs»
 Name of other per5on(s)- First and Last(If unknown,say who they were - another shopper,
 diner, etc.)
 How Is this person different from you? For example, what is his or her race, age, religion, etc.?
 Please explain exactly how this person was treated better or differently than you. Include dates.
 If you cannot Identify someone who was treated better or differently than you, you need to
 describe an Incident, statement, etc. which can be investigated, and which directly relates to
 why you were treated differently than someone else.
                                       fOUn.DZSABZLZTY CATEGORIES NOTED IN #4 ABOVE,
    ANSWER THE FOLLOWING QUESTIONS. (IF NOT,SiQP TO #7)
 What Is your disability?
How long have you had this disability and when did It stait?.^
Do you still have this disability? □ yes □ no
If yes, how much longer do you expect to have the disability?
                 ®cttvltles do you have great difffcuity perfonning because of your disability
(Check all that apply.)
□ seeing □ Hearing □ Bending □ Walking DufWng □ stooping □lUrnlng
□ aimbing □ Running □iblklng □ Standing for long periods
□ Sitting for long periods □ Caring for yourself O Thinking □ Concentrating
CD Relating to Others
Other Major Life Activities (Be specific)
If you have had a disability In the past, when did It start, and what date did It
end?
If a busing owner, manager or employee, etc. treats you as If you are disabled: What disability
do they think or believe you have?
Names and positions of the people who are treating you as disabled:
                                             -4-
                                                   M Public Accommcdatfon DlsolmlnBtion Quastfonnalre, Rev. 8-13
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 64 of 72 PageID# 958
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 65 of 72 PageID# 959




Why do you think that these people think or believe you have a disability?

How did the business owner, employee, etc. learn about your disability?


On what date did they learn about your disability?
Which specific person learned about your disability?(include his or her position or title)

If you are related to someone who has a disability, what Is your relationship to this person?

What Is this person's disability?
How and on what date did the business owner, manager, etc. team about this person's disability?

Did you ask for an accommodation or assistance? □ yes             □ no
IF YES,
        (1) To whom did you make your request?
        (2) On what date was the request made?
        (3) Please describe the accommodation or assistance you requested, and why.




Did the business owner, manager, etc. provide the requested accommodation or assistance?

Q yes D no
If so, on what date?

If not, did he or she provide some other accommodation or assistance Instead? O yes                     □ no
If yes, please explain.




Did the owner, manager, etc. deny your request for an accommodation or assistance?
□ yes     □ no
if so, who denied your request?
What date was the request denied?.
What reason was given to you for the denial?
                                            * ^ ' PA Publtc Accommodation Discrimination Questionnaire, Rev. 8-13
 Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 66 of 72 PageID# 960




 7. IF YOU WERE DENIED ACCESS TO A PUBLIC ACCOMMODATION BECAUSE OF A
    DISABILITY,PLEASE DESCRIBE THE INACCESSIBLE FACILITY OR SERVICE,IN
    ADDITION TO COMPLETING QUESTION 6.
    What service, facility or area was not accessible, and how? {Be as spedffc as possible,
    for example: entrance was not accessible because ofstairs, doorway/aisles too nanow for
    wheelchair, medicalfydllty refused to provide ASL Interpreter, no accessible patidng, etc,)




    OTHER THAN DISABILITY,PLEASE^DESCRIBE
                                  PUBUC ACCOMMODATION   FOR
                                          THE INACCESSIBLE  A REASON
                                                           FAdUTY OR
    SERVICE AND HOW IT WAS NOT ACCESSIBLE.

                            program was not accessible, and how was It Inaccessible? (Be as
   sp^ffc^possible, for example: toe business owner demanded thatI order In Bngllsh,
    when a Spanlsh'Speakfng employee was available,)
                                                     ^^                                       AAy
               y     j      A , y           //.
                                              '               oTTT


   QUESnONS AS COMPLETELY AS POSSIBLE.                                    AWSWEITTHE FOLLOWING
Name the per5on(s) who harassed you:
His or her position or title(manager, owner, employee,feltow customer, etc.
When were you harassed: Starting date                              Ending date
Is the harassment still continuing? □ yes □ no
How often did the harassment occur? As well as possible, please indicate date, month and
year of each incident and how often the harassing actions occurred.
D One time only                       O Once a day
n Several times daily
n multiple times/week
□ multiple times/month
Please provide two or three examples of the harassment you experienced.
                                           - 6-
                                                  PA Public Acoommodatfon Dtserlmlnatton QuesUonnalra, Rev. 8>13
  Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 67 of 72 PageID# 961




 Did you consider any of the above acts of harassment to be especially severe and/or offensive?
 D Yes n No If so, please explain why.


 alfpf^!^lTln"^           "negative or harmful effect on you or your health,or your health? If


 Did you complain to anyone about the harassment? Cl Yes CD No
To whom did you complain?
                                 Name                    Position or title
What date did you complain?^
Did the harassment stop after you complained about It? Q Yes IZ)No
If It ended, on what date did it stop?
After you comptelnedjwere any other actions taken against you?(fbr example - eviction, denied
service etc.) UYesCJNo
What were the actions?
On what dates did they occur?
Who took the action against you?
                                               Name                      Position or title
Did this person know that you complained about the harassment? d Yes                     CD No
10. IF YOU HAVE FILED THIS COMPLAINT WITH ANY OTHER LOCAL,STATE OR
     FEDERAL AGENCY,PLEASE ANSWER THE FOLLOWING:

Name of the agency with which you filed:          ^s/
                         6^arn
Date of filing                           Inquiry or Complaint number                          )

11. HAVE YOU BEEN INVOLVED IN ANY COURT ACnON REGARDING THIS NATTER?
    (COURT ACTION INITIATED BY YOU OR ANYONE ELSE). IF SO,PLEASE SPECIFY
                                             - 7-
                                                    PA Pubfle Aceommodstlon Olscrfmfnatlon QiiestlonratnQ, Rev. 8-13
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 68 of 72 PageID# 962



     THE COURT AND THE DATE FILED, TO THE BEST OF YOUR MEMORY.

Q Yes 0 No
                     Court             City               County        State        Date filed
12. IF YOU HAVE FILED THIS COMPLAINT WITH ANY OTHER LOCAL,STATE OR
     FEDERAL AGENCY,PLEASE ANSWER THE FOLLOWING:

Name of the agency with which you filed:

Date of filing                        Inquiry or Complaint number
13. IF YOU WILL HAVE AN ATTORNEY REPRESENTING YOU ON THIS MATTER,PLEASE
    HAVE YOUR ATTORNEY SEND US A LETTER THAT CONFIRMS THIS. (YOU DO NOT
     NEED AN ATTORNEY TO FILE A COMPLAINT.)
                 YOU MUST SIGN AND DATE THIS POPM BEFORg RETURNINC IT.


 0/     hereby verify that the statements contained in this form are true and correct to the
      Ihei
best of my knowiedge, information and belief, I understand that faise statements herein are
made subject to the penalties of18 PA,C,S. Section 4904, relating to unsworn falsification to
authorities.

Signature-               .. ^           _

Date


IF YOU HAVE OTHER INFORMATION YOU BEUEVE WE NEED TO KNOW TO HELP US
ADDITIONAL PAGES TO DESCRIBE WHAT HAPPENED TO YOU AS COMPLETELY AS
POSSIBLE.
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 69 of 72 PageID# 963
                                                     ■ ■




                                  .-' 4:,- .1:,''.
    Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 70 of 72 PageID# 964




                                     COMMONWEALTH OFPENf^YLVANlA
                                         Human Halations Commlsston
                                          PhtUKtotphta Rogtonal Offlco
                                         110 North 8th Stiaat,Sulta 501
                                            Philad«lphla,PA 19107
                                            (215)560-2496 yoke
                                             (215) S60-3599TTY
                                             www.phrc.stata^us


October 27,2017




Vera L. Jones
do 1361 S. 46'^ Street
Philadelphia,PA 19143

RE: Vera L.Jones vs. The First Judicial District of Pennsylvania; Office of Judicial Records
                -Case #201701873

Dear Ms.Jones:


This letter is to acknowledge receipt of your questionnaire/letter or complaint in the Philadelphia Regional
Office on October 24,2017,and has been assigned Case # 201701873.

Normally we would anticipate assessing your inquiry within twelve to fourteen weeks of its receipt
depending on overall workload and staff availability. Within that time frame, you will be contacted by a
member of the Intake Staff regarding whether the Commission has jurisdiction and/or if additional
information is needed in order to process your complaint. However, because of staff shortages there is a
backlog and it mav take longer for someone to contact vou so please be patient.

It is important to keep your contact information updated and/or if you are away for an extended period of
time. If you have not done so, please provide your full contact information, such as phone # where you can
be reached during business hours and email address. Once you are contacted, please respond to our Intake
Staffs phone calls or correspondence in a timely manner.

Thank you for your anticipated cooperation and patience in our processes.

Sincerely,


(^taea^ S^^rle
Staccy Marie Davids
Intake Clerk Typist 2 - Intake Department

/smd
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 71 of 72 PageID# 965




Vera L Jones
1361 South 46th Street
Philadelphia. PA 19143-3827




AOPC1238 Rev.12/1»2017




                                  i
Case 3:21-cv-00006-MHL Document 3-14 Filed 01/06/21 Page 72 of 72 PageID# 966




                                 S>upteme Court of ^ennafplbanto
John W.PcnonJr..EH).                             C . r»* i                                       468City Jtall
Deputy Prothonoury                               haslcrn Uistricl                       iHtilatlelphU, PA 19107
Patricia A. Johnion                                                                           (215)560-6370
Chter Clerk                                                                                  M'ww.pacourts.us
                                              December 15, 2017


RE:           McCloud v. First Jud Dist of PA, Pet. of: Jones, V
              141 EM 2017
              Intermediate Court Docket No:

Dear Attorney Williams

      This Is to advise that the below listed ltem(s) wasAvere received In the above-captioned
matter.


              Pa. R.C.P. 123 Application for Relief for Mandate and Injunction to Cease Obstructing
              Access to Filing Documents In Court and Pa. R.C.P. 1531 Special Relief

     An original and one(1)copy of either the Answer,or a letter stating that an Answer will not be
filed, Is required to be filed on or before December 29,2017.

     In order to facilitate the newly Instituted electronic records management system,the Office of
the Prothonotary requests that all filers leave the original copy of any document submitted for
filing unbound. AH remaining copies of answers should be bound in compliance with Pa.R.A.P.
124(a)(5).

   In addition to the paper copies of the Items listed above, an electronic copy provided on
Compact Discs (CDs) will be accepted and would be appreciated. Acceptable electronic
formats, at this time, are PDFs, TIFFs, and Word documents.                      Said disc should be
accompanied by an averment that the material on the CD Is a complete and accurate
representation of the paper versloa


                                                        Very truly yours.
                                                        Office of the Prothonotary

/)d
cc: Vera L Jones
      May E. McCloud
